 DIVERSIFIEDCONTRACTSERVICESDiversifiedContract Services,IncandIndustrial,Technical and Professional Employees Division,NationalMaritimeUnion,AFL-CIOandMaureen V JohnsonIndustrial,Technical and Professional EmployeesDivision,NationalMaritime Union,AFL-CIOandMaureen V JohnsonCases 20-CA-20703,20-CA-20951, and 20-CB-7207January 19, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn July 12, 1988, Administrative Law JudgeJoan Wieder issued the attached decision The Respondent Union filed exceptions' and a supportingbrief, and the General Counsel filed a brief in responseThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions only to the extent consistent with thisDecision and Order 3The judge found that the Respondent Unionbreached its duty of fair representation and violat-ed Section 8(b)(1)(A) of the Act by treating theharassment and discharge grievances of the ChargingParty,Maureen Johnson, in a perfunctorymanner For the reasons set forth below, we dis-agreeThe facts are fully set forth in the judge's deci-sion In summary, Maureen Johnson was hired bytheCompany on January 4, 1986,4 and electedunion steward in April On December 16, Johnson1No exceptions were filed to the judge s finding that the RespondentEmployer violated Sec 8(a)(1) and (3) of the Act when it issued the written warning of September 23 1986 required Johnson to provide a doctor s certificate in October to verify an illness reduced Johnson s working hours on October 20 issued the disciplinary letter of October 30 anddischarged Johnson on December 162 The Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings3 The judge s recommended Order combined the Orderagainst theUnion and the Employer Because we have dismissed the complaintagainst the Union we have set forth a new Order against the EmployerIn additionwe have included cease and desist language applicable toeach separate 8(a)(3) violation found by thejudge Backpay will be cornputed as prescribed in F WWoolworth Co90 NLRB 289 (1950)4 All dates are in 1986 unless otherwise indicated603was terminated for four violations of the Company's tardy and unexcused absence rules 5Johnson was an active steward On June 9, Re-spondent Employer's vice president John Millerwrote Union Representative Maria Curtis a letterinforming the Union that the Company was trou-bled by Johnson's activities as shop steward In hisletter,Miller expressed concern that Johnson wassolicitingor fabricating employee problemsOnSeptember 23, Miller wrote Union RepresentativeRobert George complaining again about Johnson'sperformance as stewardJohnson, in the meantime, was not satisfied withGeorge's performance as union representative InJune, Johnson and Chief Shop Steward MaureenBaird met with George and Curtis in San Francisco Baird told George he was not doing a decentjob Baird and Johnson also made phone calls andwrote to an official of the International Union inNew York complaining about GeorgeJohnson was ill on October 13 At 9 am, wellbefore her 11 15 shift was to begin,6 Johnson telephoned Gerald Dormandy, the project manager, totell him that she would be out the rest of the weekbecause of excessive bleeding and that she wasunder a physician's care Johnson testified thatDormandy told her to be sure to phone back in aweek Johnson called again around 9 a m on Octo-ber 15 and spoke to her supervisor, Elfriede De Fi-lippo,who asked about her health Johnson toldDe Filippo that the doctor had taken a biopsy andthat she was awaiting the results In addition, Johnson reported that the doctor wished for her to stayout of work for 1 month, but if the biopsy wasbenign she would return to work on the followingMonday Supervisor De Filippo told Johnson thateverything was all right Johnson also called theUnion to tell them she was illOn October 19 or 20, Johnson received a letterfrom Miller that accused her of not communicatingher absence on October 14 and of a late or short-notice call in on October 15After reading theletter, Johnson told Dormandy that Miller's accusationswere incorrect as she had called Dormandy5According to the February 9 1987 letter from the Company s director of human resources Johnson violated the Company s policies as follows1October 14 1986-did not appear for scheduled duty2October 15 1986-short notice call in3October 29 1986-short notice call in4December 16 1986-short notice call insAccording to Baird s undisputed testimony the Company s rules require employees to inform Diversified Contract Services at least I hourprior to their scheduled worktime that they will be late or that they willnot be able to report for work that day The employeesalso understandthat after three short notice call ins the employee will receive a 14 daysuspension and after a fourth short notice call in the employee could bedischarged292 NLRB No 62 604DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDearlier to tell him that she would be out. She alsoinformed Dormandy that she had spoken to her su-pervisor before 9:45 a.m. on October 15, whichwould mean that there was no short-notice call-inor failure to inform management of her absences.Johnson then called the Union, and Union Repre-sentativesGeorge and Curtis told her that she wasbeing harassed and to disregard the vice president'sletterbecause it was not on a reprimand form.Johnson did not file a grievance over the Millerletter. 7On October 27, the Union filed a charge in Case20-CA-20703 with the National Labor RelationsBoard alleging that the Company was harassingunion stewards and other union activists because oftheir union activities.On October 30, Johnson received an employeeperformance report for a violation of the attend-ance rules on October 29.8 The report also notedthat thiswas Johnson's third violation of theattendance/tardiness rules. Johnson testified that onOctober 29, her daughter who regularly drove hertowork phoned Johnson to inform her that thecar's tire blew out on the freeway. Johnson claimsto have called her supervisor at 9 or 9:15 a.m.(more than 1 hour before she was to start workthat day) to report the car trouble, and that shewas told not to come in for the rest of the day.However, Johnson did not file a grievance overthe October 30 report.On December 8, Johnson filed a grievance claim-ing that her supervisor was harassing her becauseshe was a shop steward. This particular incidentarose when Johnson clocked out and remained tospeak with various employees who wished to speakwith her as shop steward. Although under the col-lective-bargaining agreement, shop stewards wereallowed on the Company's premises in order toattend to union business, De Filippo ordered John-son to leave. In her grievance, Johnson assertedthat she addressed about 95 percent of her unionbusiness while off the clock because the Companywould not permit members to speak to her duringwork hours, and that De Filippo harassed anymember that came to her on union matters.On December 16, Johnson was discharged for afourth violation of the absenteeism/tardiness rules.Johnson testified that a friend who was to providea car failed to do so in a timely manner, and that'Under the collective-bargaining agreement, employees are required tosubmit all grievances in writing to the project manager within 7 days ofreceipt of a reprimand.8 The report stated that Johnson was late for duty at I I a.m., that at10:37 a.m. Johnson phoned in to say that she was having transportationproblems, and that she would be late for duty and possibly not be in towork at all. The report then stated that Johnson did not report for dutyfor her entire shift.she phoned her supervisor to explain that shewould be late. De Filippo told her to come inwhen the car arrived, and Johnson was about 10minutes late. De Filippo then told her that she wasoff the clock and was to go home. Johnson testifiedthat she went home, called the Union, and toldthem she was late because of a problem with afriend's car. The Union told her that she was beingharassed and that she should file a grievance.The Union had a meeting planned for December22 to consider various collective-bargaining issues.Before the meeting began, Johnson handed her dis-charge grievance9 to Union Representative Georgewho signed and dated it. George then gave thegrievance to Union Representative Curtis, whotold Johnson that she would file the grievance.Johnson claims that she did not discuss the meritsof the discharge grievance with either George orCurtis.On December 29, representatives of the Unionand Company met in Oakland to consider John-son's discharge grievance and other employee mat-ters.The judge credited Johnson's testimony thatshe was not informed that her discharge grievancewould be considered during the December 29meeting. Neither Johnson nor Chief Union StewardBaird was present at this meeting.Employee complaints that management harassedemployees when they engaged in concerted pro-tected activity were addressed at the December 29meeting.However, these harassment claims werenot resolved and another meeting was set for Janu-ary 14, 1987. George also reviewed Johnson's per-sonnel file and examined Johnson's reprimands re-garding her tardiness. Miller denied that any of thereprimands were issued as harassment or in ill willtoward shop stewards. George then decided thatJohnson's termination was justified. Although hehad not completed his investigation of the harass-ment allegations,George felt Johnson's dischargegrievance had been investigated and resolved at theDecember 29 meeting. He testified that he did notconsider the December 8 grievance and Johnson'stermination as part of the alleged harassment. OnDecember 30, George wrote Johnson a letter thatstated that the Union concluded that the Companydid not violate the collective-bargaining agreementwhen it discharged her.With regard to Johnson's December 8 harass-ment grievance,George investigated the harass-ment claims concerning De Filippo by going to an-othermilitary base where De Filippo previously9 Specifically, Johnson's discharge grievance states in part: "On theDec. 16th issue, I called Mr Dormady [sic] and told him I was sick andthat I would be out of work and under my doctor's care." DIVERSIFIEDCONTRACTSERVICEShad worked and speaking with her former employ-eesOn January 21, 1987, George resolved the har-assment complaints about Supervisor De Filippo bytelling the Company that after investigation he hadfound De Filippo to be a perfectionist, and thatthere was no evidence that she was guilty of har-assment There was no evidence that Johnson wasinformed of the resolution of this grievanceThe judge found that the Union treated John-son's termination and harassment grievances in aperfunctory manner thereby breaching its duty offairrepresentationinviolationofSection8(b)(1)(A)Examples of the Union's perfunctorytreatment of Johnson's grievances included theUnion's failure to discuss the Company's positionwith Johnson or Baird before the December 29meeting, the Union's failure to inform Johnson oftheDecember 29 meeting or that her harassmentgrievance was to be considered at any date, theUnion's lack of investigation of both grievancesthat precluded Union Representative George frommaking a favorable presentation to the Company,and the Union's failure to advance a reason the dis-charge grievance and harassment grievance couldnot have been discussed on the same date Thejudge found that "simultaneous discussion of thesetwo grievances was the most logical manner ofhandling given their patent interrelationship " Thejudge also found that the Union's actions roseabove mere mismanagement, negligence, or ineptitude and that George gave the grievances perfunctory treatment out of animusagainstJohnson because she complained about him The judge wenton to find that even absent animus, the Union treat-ed Johnson's grievances in a perfunctory mannerthereby breaching its duty of fair representation inviolation of Section 8(b)(1)(A) of the ActIt iswell settled that a union breaches its duty offair representation when it engages in conduct af-fecting employees it represents, which is arbitrary,discriminatory, or in bad faithVaca v Sipes,386U S 171, 178 (1967) It is also well settled, however, that the negligence or nonaction of a union byitselfwill not be considered to be arbitrary, irrele-vant, invidious, or unfair so as to breach the dutyof fair representation Something more is requiredTeamsters Local692(GreatWestern Unifreight),209NLRB 446, 448 (1974)Although the Union's conduct surrounding Johnson'sdischarge and harassment grievances is farfrom model union grievance handling, we find,contrary to the judge, that the Union did notengage in a pattern of conduct so egregious as towarrant finding a breach of its duty of fair repre-sentation605Although Johnson believed that she was unjustlydisciplined, she failed, on many occasions, to filegrievances over these instances, save the dischargegrievance and the harassment grievance of Decem-ber 8 As a shop steward, Johnson knew that thecollective-bargaining agreement required that allgrievances be in writing and submitted within 7days of receipt of a reprimand Johnson was clearlyaware of the procedures for filing a grievance andknowingly chose not to exercise her right to file agrievanceThe Union's failure to pursue mattersother than the discharge and December 8 harassment grievances would not, accordingly, support afinding of breach of the duty of fair representa-tion 10As to the discharge grievance, the Union wasfaced with two problems in arguing its merits tothe Company First, Johnson had been disciplinedon three prior occasions for tardiness or absentee-ism within a little more than 2 months of her dis-chargeAs noted above, Johnson had chosen notto grieve any of these prior disciplinary actionsSecond, the Union had problems concerning Johnson's credibility and the true reason she was lateforwork on December 16 Johnson testified thatshe told the Union she was late on December 16because of a problem with a friend's car However,in the discharge grievance Johnson gave UnionRepresentative George on December 22, she statedthat on December 16 she called Dormandy andtold him that she was sick and under her doctor'scare Johnson's inability to give a consistent account of what had happened on December 16 leftthe Union with little to support Johnson's conten-tion that exigent circumstances actually existed onDecember 16 Because the inconsistencies camefrom Johnson herself, there was little in the way ofinvestigation that the Union could do to strengthenher case In sum, the discharge that the Union wasasked to contest on behalf of Johnson was based onthree incidents that Johnson had never grieved andone incident about which she produced conflictingexplanationsFinally, although, as the judge found, the simultaneous discussion of the discharge and harassmentgrievanceswould be the most logical manner oftheir handling, a union does not commit an unfair10 Johnson asserts that she was unjustly disciplined and/or harassed onthe following occasions On September23VicePresident Miller wrote aletter to Union Representative George concerning adverse reports fromthe Air Force on Johnson s work performance around October 5 Johnson was required to obtain a doctor s certificate before she could returntowork after an illness Johnson was given an employee performancereport for being 4 minutes late on October 19 and on October 30 Johnson received an employee performance report for insubordination on October 28 Johnson failed to file a grievance over any of the above mcidents 606DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlabor practice by making good-faith, nondiscrim-inatory errors of judgment in processing griev-ances.See, e.g.,Groves-Granite,229 NLRB 56, 62-63 (1977);Castelli v.Douglas Aircraft Co.,752 F.2d1480 (9th Cir. 1985). George's decision not to dis-cuss the two grievances together because he didnot consider the harassment allegation to be con-nectedwith Johnson's termination isunderstand-able in light of the fact that the harassment griev-ance was limited to one specific harassment inci-dent that occurred on December 8. Although thisdecision may be seen by some as an error, it was atmost an error of judgment and not evidence ofbreach of the duty of fair representation.Findley v.Allegheny Corp.,639 F.2d 9:53 (3d Cir. 1981). Fur-ther, the record does not support a finding ofanimus.Thus, though Johnson with others had com-plained about the Local to the International, therewas no evidence that George harbored any ill willtoward Johnson. Instead, he had filed charges atthe NLRB on her behalf when she alleged harass-ment and had sympathized with her complaintswhen she called to complain about what sheviewed asunjust treatment:.Though George didnot act on every complaint she made, Johnson didnot file grievances over many of these incidents.We find that the Union's failure to discuss theCompany's position with Johnson before the De-cember 29meeting, its failure to inform Johnson ofthe two meetings at which the grievances were tobe discussed, and the lack of a full-scale investiga-tion into both grievances do not under the circum-stances of this case demonstrate an unlawfully per-functory handling of Johnson's grievances. Rather,they suggest only possible mismanagement on theUnion's part which we cannot equate with actionthat is arbitrary, irrelevant, invidious, or unfair.Rainey Security Agency,274 NLRB 269 (1985).Accordingly, we shall dismiss the complaint al-leging that the Respondent Union failed in its dutyof fair representation in violation of Section8(b)(1)(A) of the Act.AMENDED CONCLUSIONS OF LAWDelete Conclusion of Law 4 and renumber thesubsequent paragraph.ORDERThe National Labor Relations Board orders thattheRespondent,DiversifiedContractServices,Inc.,Sacramento,California, its officers,agents,successors, and assigns, shall1.Cease and desist from(a)Discriminating against employees in anyaspect of their employment, because they join, sup-port, or assist a union or because they engage inany other activity protected by Section 7 of theAct.(b)Discharging employees because they joined,supported, or assisted the Union, engaged in con-certed activities for the purpose of collective bar-gaining or other mutual aid or protection, and inorder to discourage employees fromengaging insuch activities for the purpose of collective bar-gaining orother mutual aid or protection.(c) Imposing more onerous and rigorous termsand conditions of employment on employees be-cause they engaged in union or protected concert-ed activity.(d) Issuing written warnings to employees be-cause theyengaged inunion or concerted protect-ed activity.(e)Reducing employees' working hours becausethey engagedin unionor concerted protected ac-tivity.(f) In any like or related manner interfering with,restraining,or coercing employees in the exerciseof the rights guaranteed them by Section 7 of theAct.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Maureen V. Johnson immediate and fullreinstatementto her former position, or, if that po-sition no longer exists, to a substantially equivalentposition,without prejudice to her seniority orother rights and privileges previously enjoyed.(b)Make Maureen V. Johnson whole for anylossof earnings that she may have suffered byreason of the Respondent's unlawful discharge ofher as set forth in the remedy section of the judge'sdecision, and make her whole for any loss of earn-ingsand other benefits she suffered by reason ofthe unlawful discrimination practiced against herincluding lost hours to leave work and secure adoctor's certificate, and the reduction of scheduledhours about November 1, 1986.(c)Remove from its personnel records all refer-ences to the above unlawful discrimination andnotifyMaureen V. Johnson in writing that this hasbeen done and that those records and referenceswill not be usedas a basisfor future personnelaction against her.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, allpayroll records, social security paymentrecords, timecards, personnel records and reports,and allother records necessary to analyze theamount of backpay and other amounts due underthe terms of this Order.(e) Post at its facilityin Sacramento,California,copies of the attached notice marked "Appen- DIVERSIFIEDCONTRACTSERVICESdix " I I Copies of the notice, on forms provided bythe Regional Director for Region 20, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyIT IS FURTHER ORDERED that the complaint inCase 20-CB-7207 is dismissedI I If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOTdiscriminateagainst employees inany aspect of their employment with us becausethey join, support, or assist a union or because theyengage inany other activity protected by Section 7of the ActWE WILL NOT discharge employees because theyjoined, supported, or assisted the Union, engaged inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, andin order to discourage employees from engaging insuch activities for the purpose of collective bargaining or other mutual aid or protectionWE WILL NOT impose more onerous and rigorous terms and conditions of employment on ouremployees because they engaged in protected concerted activityWE WILL NOT issue written warnings to employ-ees because they engaged in union or concertedprotected activityWE WILL NOT reduce employees' working hoursbecause they engagedin unionor concerted pro-tected activityWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer607case of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Maureen V Johnson immediateand full reinstatement to her former position, or, ifthat position no longer exists, to a substantiallyequivalent position,without prejudice to her se-niority or other rights and privileges previously enjoyed and WE WILL make her whole for any loss ofpay she may have suffered by reason of our discrimination against her, with interestWE WILL remove from our files any referencesto the discriminatory actions including warnings,reductions in hours, and all indicia of disciplinefound to have been imposed for discriminatory rea-sons, includingMaureen V Johnson's discharge,and shall notify her in writing that this has beendone and that evidence of these unlawful discipli-nary warnings and discharge will not be used as abasis for future personnel actions against herDIVERSIFIEDCONTRACT SERVICES,INCChristine A Rails Esq,for the General CounselAndrea Ford RobertsandMajor Williams Jr Esqs (AlexanderMillner & McGee),of Oakland California forthe RespondentSidneyH Kalban Esq (Phillips Cappiello Kalban Hofmann & Katz P C) ,for the UnionDECISIONSTATEMENT OF THE CASEJOAN WIEDER, ADMINISTRATIVE LAW JUDGE Theseconsolidated cases were heard before me on various daysin July and October 1987 'On a charge filed in Case 20-CA-209512 by MaureenJohnson an individual on December 16 it is alleged shewas discriminatorily terminated by Diversified ContractServices (DCS or Company) because of her union activitiesas a unionshop steward, in violation of Section8(a)(1) and (3) of the National Labor Relations ActJohnson filed another charge on March 31, 1987 in Case20-CB-7207 alleging that Industrial Technical and ProfessionalEmployees Division, National Maritime UnionAFL-CIO (the Union) breached its duty of fair representation inits handling of her complaints of harassment anddiscrimination and the processing of her grievance overher terminationOn a charge filed October 27 by the Union in Case20-CA-20703 it was alleged that Diversified ContractServices harassed shop stewards and others for engagingin union activities, in violation of Section 8(a)(1) and (3)of the Act Region 20 deferred these charges on the parties agreementto attempt resolution under their collective bargainingagreementsgrievance procedureTheIAll dates are in 1986 unless otherwise indicated2Originally the charge was numberedCase 32-CA-8636 but was renumbered when transferred to Region 20 608DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDconsolidated complaint reflecting the charges of unlawfultermination and breach of duty of fair representation wasissued on April 30 1987, and amended at hearing Sincethese allegations encompassed some of the issues deferred in Case 20-CA-20703 Region 20 revoked deferralof this charge on May 29 1987, and issued a complaintbased on this charge on May 29, 1987, which was alsoconsolidatedwith the other charges for hearing Thecomplaint in Case 20-CA-20703 alleges that DCS unlawfully disciplined Johnson, disparately reduced her hours,and imposed onerous and rigorous terms and conditionsof employmentThe Respondents deny that they engaged in any unlawful conduct and move for dismissal of the consolidated complaint Rulings on these motions were deferredfor disposition in this decision I deny these motions forthe reasons stated post On the entire record in this caseand from my observation of the witnesses I make thefollowingFINDINGS OF FACTIJURISDICTIONThe Company is a California corporation with anoffice and place of business at Mather Air Force Base(MAFB), Sacramento, California, where at all times material it has been engaged in the provision of food servicesDCS contracts to provide a variety of services tothe United States Government including operating warehouses and commissaries It admits that in the course andconduct of these operations it has performed contractualservices valued in excess of $5 million for the UnitedStatesDepartment of Defense The Respondents admitand I find that DCS is an employer engaged in commerce within the meaning of Section 2(2) (6) and (7) ofthe ActIITHE LABOR ORGANIZATIONIt is admitted and I find that Respondent Union is alabor organization within the meaning of Section 2(5) ofthe ActIIITHE ALLEGED UNFAIR LABOR PRACTICE-THEFACTSA BackgroundDCS is a government contractor providing food andwarehouse services to various military bases In Novemher 1985,itcommenced the provision of full food services for the military personnel at MAFB3There are fourlocations at MAFB where food services are provided bycompany employees the main dining hall, also calledbuilding 1226 in flight kitchenSAC Alert,and the crashkitchen also called the fire station Johnson worked inbuilding 1226 the location with the greatest number ofemployees3 Previously these services were provided by Moore s Cafeteria whichlost the contract and the Government operated the facilities for a periodusing some of Moore s former employees as temporary civil service employeesMoore s Cafeteria had a contract with the UnionThe supervisors were John Miller, vice president ofoperationsGerald Dormandy project manager and hisassistant projectmanager, ElfriedeEppieorEffieDe Filippo 4 Only Miller had the authority to fire employeesDe Filippo scheduled the employees for thethree shifts in building 1226De Filippo and Dormandytried to work different shifts so that one or the other waspresentmost of the time and could oversee the operationsThe service contract required a 24 hour a day operation It was DCS first full food service contract utilizing the most employees in all its operations and admittedly it experienced several problems in commencing operationsThe Union and DCS have a long collective bargaininghistory and DCS was found to have been a successor toMoore s Cafeteria in a proceeding before the Departmentof Labor DCS had hired many of Moore s former employeesThe question of successorship is not an issue inthe instant proceedings They executed a contract covering the MAFB employees on February 3 As here pertinent, the union representatives assigned to MAFB wereMaria Curtis and Robert GeorgeB Johnson s Employment and DischargeJohnson was hired by the Company on January 4 andstartedworking on January 5 She was hired as a messattendant, specifically cashier Subsequently she becamea line server, the position from which she was fired onDecember 16 Johnson was terminated according todocuments prepared by DCS for four violations of itstardy and unexcused absence rules Johnson and theGeneral Counsel claim she was fired as part of a schemeto harass union stewards and other union activists TheCompany and the Union assert she was properly discharged for cause According to a letter dated February9 1987 written by Melva Watts DCS director of humanresources during the last quarter of 1986 Johnson violated the company policies as follows1October 14 1986-did not appear for scheduledduty2October 15 1986-short notice call in3October 29 1986-short notice call in4 December 16, 1986-short notice call inBecause the General Counsel asserts Johnson s dischargewas part of a pattern of harassment of union activistsher entire work history must be examinedAccording to Johnson prior to attending her firstunion meeting she complained to Dormandy about notreceiving her 10 minute break At a union meeting heldinApril, she was elected a union shop steward for building 1226 There was only one union steward for the maindining room even though it utilized the vast majority ofemployees and had the majority of problems The othershop stewards elected in April were Baird chief shopstewardwho works at SAC Alert and the in flightkitchen stewardsCornish and Adams Beverly Fisherlaterbecame a shop steward at the in flight kitchen*DCS had other supervisors below theseincludingin building 1226Holt Alexander Jones Iva Krauts Tonia Lopez and Smith DIVERSIFIEDCONTRACTSERVICESwhere she had far fewer problems to address as shopsteward than JohnsonPrior to being elected a union steward Johnson received one disciplinary notice called an employee performance report dated February 6, for failure to clockout on time The notice was signed by Toma LopezAfter explaining that the rule violation was occasionedby Johnson s inability to find supervisors to give her aform that had to be completed at the end of the workdayand to accept receipt of her cash drawer, the notice wasplaced in her personnel file for a number of days and shewas cautioned to clock out on time Johnson sought theassistanceof the Union and George undisputedly toldher the Company would tear up the report because itwas management s fault she clocked out late RespondentCompany claims this notice was not considered in thedecision to terminate Johnson1Events of September 23 and relatedmattersJohnson was admittedly a very activeunionstewardOn June 9 Miller wrote Curtis a letter informing theUnion the Company was experiencing problems withJohnson s activities as a shop steward The letter relatesan incident where Johnson informed management of acomplaint by an employee who later stated she had nosuch complaintIn a subsequent meeting,Johnson toldthe employee, Sun Chae Rollins that she had previouslygiven her different information Johnson then left themeeting,whichMiller considered unprofessionalAnother incident related in the letter involved the workschedule of Vanessa Brown Brown indicatedto management that Johnson encouraged her to complain eventhough she was satisfied with her current schedule andthat Johnson gave Brown incorrect information regarding her bumping rights Miller expressed concern that ashop steward was soliciting problems or fabricating employee problems and considered these actions as representinganattempt to impede this employers contractual requirements to the governmentCurtis and thus the Union were aware at this earlydate that Johnson believed she was being harassed by theCompany because of her activitiesas a unionstewardDe Filippo and Dormandy did not letBairdand Johnsonperform many of their duties as stewards while theywere on the clock and there were incidents were Johnson wasnot permitted to conduct union business whenshe was off the clock contrary to the collectivebargaining agreementJohnson filed a grievance on August 12claiming the Company was harassing her because of heractivities as a steward and denied employees access tothe shop stewardOn September 22, Johnson represented an employeeIsolde Gallant at a meeting about a written reprimandGallant received for not wearing a hairnet Johnson informed management that Gallants hairnet came off on apiece of equipment a frequent occurrence the Companyusually kept a box of hairnets for replacements in justsuch circumstances The Company informed Gallant thatthey did not have any hairnets left they were not goingto supply any more replacements Gallant was also reprimanded for arguing with another employeeGallantcomplained that the other employee was not similarly609reprimandedWhen Johnson reported this apparent inequality to management the other employee, Bedgood,was also reprimanded, but the document was neversigned bymanagementOn September 23 Miller wrote a letter to Georgecomplainingabout Johnson and the chief shop steward,Baird The letter statesSince contract inception at our food serviceprojectMather Air ForceBase,Iaswell as ourDCS management staff have listed concerns regarding Ms Maureen Baird and Ms Maureen Johnson Problems relating directly to these two specificemployees have been ongoing, as you must beawareIt ismy personal opinion that employee problemshave been solicited by at least one (1) of these two(2) union stewards This assumption has been basedupon comments offered by members of our employee staff, a fact of which you are aware Additionally the previous and current actions of shop stewardsillustrateintentions to impede and/or interruptservices to our military customers Obviously I cannot allow such a problem to continueEnclosed isa statementoffered by Mr RobertGogstad DCS Corporate Quality Assurance Basedonly upon heresy [sic] I understand that Ms Bairdhad made similarstatementsin the past Howeverthis is the onlytimethat this office can actually substantiate such statementsMs Baird has indicated that our firm, as well asyour union are involved in unprofessional and posseble illegal activitiesI firmly believe Ms Baird has hereby made accusations againstthis employer which are of no meritTherefore, I expectMs Baird to provide yourunion aswell as this office, proof of her accusationsare [sic]an immediateretraction of her enclosedstatementsto all union members at Mather AirForce BaseIn the event you are unable to resolve this problem from within the union community I will resolve this specific problem permanently It isstillobvious that your appointed shop stewards are notaware of employer rights Our firm has always attempted to adhere to all employee rights at all DCSprojectsTherefore our union/corporate problemshavebeen minimalWe at DCS have encounteredmore problems in ten (10) months at Mather thanduring the previous ten (10) years at all our otherprojects combined,again,a fact of which you areawareIt is statements similarto these current comments by Ms Baird that have in the past causedand/or added to employee problemsIonce overlooked Ms Baird s abusive negativeandprofanecomments directed toward a member ofour CorporatemanagementstaffHowever, I willnot accept in any form Ms Baird s adverse accusations against this firmA second and continuing problem involves theshop stewards attempt to dictate policy to our onsitemanagementstaffThe most recent problems in 610DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDvolves Ms. Johnson's attempt to dictate employees'scheduled days off. You are personally aware ofother and/or past problems regarding this same sub-ject.The Mather Shop Stewards have apparentlyelected to act as union area representatives ratherthan on-site representatives.Regarding performance evaluation I consider Ms.Baird to be only an average employee. Certainly,when rated with her contemporaries Ms. Baird re-mainsbelow average in the areas of cooperationand tact.Ms. Johnson's performance is considered belowaverage. This particular employee has caused ourfirm to receive two (2) official adverse notices fromthe Food Service Officer at Mather. Both noticeswere presented in the form of a Contract Monitor-ing and Surveillance Report on August 28, 1986,and againon September 12, 1986. Copies of both re-ports are enclosed for your information.I intend to provide Ms. Johnson with an officialnotice of these specific performance problems. Iexpect her to perform her future duties in a satisfac-tory manner, in order to avoid the requirement toenforce a more permanent solution.Mr. George, I would like to again point to thefact that your union and my office continue to ad-dress employee rights at a number of projects ofwhich, Mather is only one. During our ten (10) yearassociation with the I.T.P.E., we have encounteredvery few employee problems. Again, it is my honestopinion that various problems at Mather have incertain instances been fabricated and/or solicited.Also, I believe that Ms. Johnson and Ms. Baird areas equally concerned with disrupting this employ-er's operation atMather as they are interested inprotecting members' rights.I am available atanytimeto address these prob-lems with your office in any manner you recom-mend.Baird, a current employee of DCS, has worked in foodservices at MAFB since 1974 and has been a shop stew-ard for at least 7 years. She and Maureen Johnson arefriends. Baird works at SAC Alert which has about eightemployees. The matter relating to Gogstad referred to inMiller's letter is an employee comment for the recordwhich stated:While sitting at the table at SAC Alert, Mrs. Bairdmade the following statement: "She bloody wellwas going to see about getting Bob George re-placed because he is to wish washy [sic]. He tellsDiversifiedContract Services, Inc. one thing andthe union shop stewards another. Bob George in-formedherby telephone that another unionmember could not supervise the other union person-nel."She also stated, "that she would take noorders or instructions from Miss Freeman," who isdesignated the First Cook. At this time she asked allother employees if they were going to take instruc-tions from Miss Freeman, in which they replied, nothey were not. At this time, I informed Mrs. Bairdand the remaining employees that they would takeall orders that were given to them by Miss Freemanuntil further notice.Mrs. Baird then replied, "Youmight as well bloody well fire me, because I am notgoing to take any orders from a fellow unionmember." At that time I informed Mrs. Baird that Iwould not be firing her on the statement she justmade. Then I repeated, regardless of which you justtoldme, she would take instructions from MissFreeman until further notice. At that time Mrs.Baird said that she was going to call New York andtalk to the head of the union to see about gettingBob George thrown out, because it looks like "he isrubbing noses with DCS."Miller did not identify in his September 23 missive theemployees who claimed that Johnson and Baird solicitedgrievances. The parties did not adduce evidence as to thesupervisory status of Gogstad but his directing Baird tofollow Freeman's orders indicates some agency relation-ship to the Company and his comments were not a com-plaint by a line employee. Miller did express concernthatBaird claimed the Union was a bedfellow withDCS. The second incident involved a grievance beingfiled by a Ms. Rawlins; when management approachedher, she allegedly became upset claiming she did notwant to file a grievance. Rawlins did not appear and tes-tify.Her absence was not explained.The Gogstad and Rawlins' incidents, Miller claims,verified rumors that stewards were soliciting grievancesand complaining the union was not representing thembut was a bedfellow with the Company. Miller also testi-fied that he did not believe that relations with the em-ployees deteriorated or became more strained as the con-tract progressed; rather, he opined, employee problemsdecreased as the project became operational. This opin-ion was not reconciled with the claim in the letter thatDCS had more problems at MAFB in 10 months thanduring the past 10 years at all their other projects com-bined.Miller explained his reference to resolving the "prob-lem permanently" as indicating that if the rumors persist-ed he would resort to legal recourse. The reference toperformance problems was informational, indicating thatif Johnson did not improve, "a more permanent situation[sic],would be a termination or a suspension." He couldnot recall how many performance reports or reprimandsJohnson had received as of September 23. Admittedly,the Company was receiving a greater number of employ-ee grievances at MAFB.Baird and Johnson were dissatisfied with the perform-ance of George as their union representative, which wasindisputably the basis of Gogstad's report. Baird andJohnson went to San Francisco and met with Georgeand Curtis around June. Baird told George he was notdoing a decent job and George asked for a little time.They gave him 1 week and told him they were then"going to New York with this. He said go, do it."Johnson and Baird made telephone calls to an officialof the International union in New York, Shannon Walland, after these calls were not returned, wrote him aletter.The letter, according to Johnson's notes, repre-sents that the shop stewards at MAFB: DIVERSIFIEDCONTRACTSERVICEShave severe problems with regards to ourUnion Rep Mr Robert George The Company consistentlyviolates the Union contract for what itsworth from Article 1 to Article 30, our Rep MrGeorge continually defers to the Company not theUnion Contract As a result of this action our members are under great stress and are bitterly disappointed with The Union They feel this is aCompanyUnion, this in turn makes the job for all shopstewards extremely difficultWe even took atrip to S F San Franciscomain unionoffice for thepurpose of filing twenty two grievancesWe wererequested to let Mr George handle it his wayThey expressed satisfaction with the efforts of Curtiswhen she was allowed" to assist them They also informed Wall that the only other choice of receiving assistancewas turning to the Board, as suggested byGeorgeSpecific complaints were the contract was not beingobserved, seniority was ignored cooks were being usedas supervisors,managerswere performing unit work andpaid union dues health insurance, health and welfarebenefits, and pension plan contributions and were working on the clock, and, union members hours were beingreducedThe notes also indicate that the Internationalwas informed that whenever these violations were raisedwith management the shop stewards were told they weretroublemakers who were causing problems The Uniondoes not claim the letter was not received or Johnson snotes not reflective of the missiveAlso on September 23, Miller wrote a letter to Johnson referring to her unsatisfactory performance based oncriticisms contained in the contract monitoring and surveillance reports, submitted by a food service officer onAugust 28 and September 12 as related to him by Dormandy at some unspecified time5 Johnson received thisletter shortly after she represented Gallant in the previously describedmatters regardingGallants argumentwith Bedgood and her loss of a hairnetThe reports were signed by a military inspector several routinely monitor DCS performance and if they findsomething they do not like,it isnoted on these reportsDormandy routinely gets the reportssignsthem, and5 Theletter statedThis offi'e is in receipt of two (2) adverse performance notices furrushed in the form of a Contract Monitoring and Surveillance Reportsubmitted on August 28 1986 and September 12 1986 Both reportswere furnished by the Mather Food Service Officer and both reportsare directed at your service Copies of these reports have been furcoshed to your Union Area RepresentativeI recommend that you again read my letter presented to you on May2 1986 regarding your requirement to perform employee duties in asatisfactory manner even though you are a Union Shop StewardOn September 22 1986 your Project Manager informed you of hisdecision to remove you from the serving line to another facility dutystationHowever I have informed Mr Dormandy that he willnotremove you from the serving line Simply you will correct the performance problems as directed by our one site[sic]managementstaff In the event DCS encounters any future problem regardingyour performance on the serving line you may be assured that I willenforce a more positive and permanent corrective actionYou may address any questions regarding this reprimand to me personally on September 24 1986 and/or your Union Representativethis is yourdecision611tosses his copy in the circular file The report goes to thecontracting officer and is used to determine if the company should be monetarily penalized for poor performance under the contract In Dormandy s experience, employees other than Johnson have been reprimandedwhen the Company can identify the individuals responsible for the negative rating Dormandy testified that onthe specific occasions of the reports relating to Johnson,he accompanied the inspector and observed the same deficiencies noted in the reportsAccording to Dormandy, he did notsingleout Johnson, he had spoken to other employees who were citedfor deficienciesin similarreports when he could identifythem The September 18 report noted several deficiencies, only one item related to Johnson, who was noted asserving food in a sloppy manner The report also criticized the lack of pastries available, which was not Johnson's responsibility, the individual responsible for thatfunction was not reprimanded or counseled This failurewas unexplainedAnother item mentioned in the reportreferred to deficiencies of the individual performing theduties of the vegetable girl,' and two other criticismsinvolved the cook There is no evidence that the 'vegetable girl" or the cook was reprimanded or counseled forthese failingsThe decision to reprimand only Johnsonand not the other employees whose deficiencies werenoted in the report was unexplained Dormandy did notclaim he could not identify these other employees whowere criticized in the reportOn September 24 both Baird and Johnson were givencopies of Miller s September 23 letters They met withMiller, Dormandy and De Filippo Baird asked Miller toshow her the surveillance and monitoring reports andafter reviewing them told him it was harassment causethey had to dig low to get these after a month He[Miller] banged his fist on the table and he told me itwas not harassment He said he had-he d never had somuch trouble in all the 11 bases he had until he came toMather And we were nothing but troublemakers "sWhen Baird discussed the letter with George she saiditwas a bunch of bull and George agreed with herAlso during the meeting De Filippo admitted, accordingto Johnson s testimony, that she was a good workerGeorge corroborated Johnson s testimony that De Filippo admitted during this meeting that Johnson was agood worker Baird also told Miller she thought manages Both Johnson and Baird accused Miller of often referring to them astroublemakers including during several mandatory employee meetingsMiller s denial is not credited based primarily on demeanor I also notethat the asserted reference is consistent with the tenor of the September23 letter discussing his concerns regarding Baird s and Johnson s activitiesThe notes for the Johnson and Baird letter to the International unionalso refers to the practice of calling shop stewards who raise ostensiblecontract violationstroublemakerswhich convincingly corroboratestheir claimAnother consideration is that Miller volunteered informationand otherwise appeared to be tailoring his testimony to meet DCS litigation theories rather than attempting to be forthright and candid In facton occasion he failed to reply to questions but instead volunteered informationAccordinglyMiller s testimony will be credited only where it isuncontroverted or creditably corroboratedIalso note in making my credibility resolutions that the witnesseswere not sequestered 612DECISIONS OF THENATIONALLABOR RELATIONS BOARDmentwas harassing Johnson and Miller denied that wastheir intent.Johnson and Baird did not consider the letter regard-ing the surveillance and monitoring report to be a repri-mand because it was not given on the customary form.Johnson claimed that she was told by the Union's repre-sentatives to ignore the letters and that they were notreprimands.Also on September 24, George met with Johnson andBaird to inform them of their obligations as stewards. Hewrote Baird a letter, dated September 25, with copies toall stewards which stated, as here pertinent:Section B of Article XII of our CBA states plainlythat the shop steward shall not interfere with themanagement of the business or direct any work ofany employee, but may advise the Company of anyviolations of the Agreement and of the employeeparticipating therein. For example-you cannot tellthe Company that Jane Doe should work here andnot there, nor can you tell Jane Doe to work hereand over there, Jane works where assigned to bythe Company.In plain language-if you see or hear of a viola-tion you have the right to inform-1. the company,2.-the employee involved. This does not mean thatyou drop what you are doing, to report such anaction, but, at the appropriate time you make thereport.Section E of Article VIII-Grievance proceduresimply states that you have the right to investigate,discussand present grievances on COMPANYTIME, however, such time shall be kept to a mini-mum. Section C Article XII further states that shopstewards will request permission from the supervi-sor prior to leaving their work stations and WILLNOT LEAVE the work area during rushhours....Above all, when handling a grievance do not tellthe worker that you can and will win the case.When talking to management do not raise yourvoice and get angry, do not threaten, but do nothesitate to state you will follow the grievance pro-cedure.. . .In your day to day activities on the job your su-pervisor and managers exercise certain authorityover you as a worker for that company, however,whenyour [sic]are discussing,investigating andpresenting grievances you are an official representa-tive of the Union and, should be treated as such.You have equalstatusto the representative of theCompany. . .2.Discipline of Johnson in OctoberIn early October, Johnson was a couple ofminutes latebecause she had a flat tire. Lopez, a supervisor, did notissue areprimand. Later that same week, on or aboutOctober 5, Johnson was ill and left work early after in-forming Lopez she was sick. She missed the next day'sshift, and telephoned to inform the Company she wouldnot be in the next day. She spoke to Dormandy who,when told she would probably not be in the next day,informed her he might require her to bring in a doctor'scertificate. Johnson replied that she had to be out 2 daysbefore she was required to bring in a doctor's certificatebut said "okay." She then called the Union to relate theconversation to Curtis who agreed she was not requiredto bring a doctor's certificateuntilshewas absent 2days7 and opined Johnson was being harassed by theCompany. Curtis then checked with the Company andtelephoned Johnson thesameday informing her "they'rebeing adamantabout this, they are going to ask you forthe doctor's certificate." Curtis asked if otherswere simi-larly required to present a doctor's certificate after only1or 2 days' absence and, if not, to get their written state-ments.When she returned to work, she was informed that shecould not return to work without a doctor's certificate.Johnson was required to leave work and obtain the cer-tificate before she would be allowed back to work. Themedical certificate was obtainedand givento the Com-pany when she next returned to work. No grievance wasfiledwith management concerning the Company's re-quirement that she obtain a doctor's certificate beforebeing permitted to return to work. Johnson got employ-ee statementsindicating the Company's failuresto simi-larly require them to present doctors' certificates on theirreturn to work. She gave the Board the originals of thesestatementsand sent copies to the Union.8Curtis inquired about the requirement and Miller, byletter dated October 14, informed the Union that DCSmanagementhas discretion to require a doctor's certifi-cate as they deem necessary. Johnson had read andsigned a copy of the policy on January 31.9 Miller testi-fied that he was informed thatthemanagement atMAFB decided to require a doctor's certificate in eachinstancean employee was absent because of illness. Thecompany policy statement that Johnson had signed, pro-vides, in part: "An employee may be required to submita certificate of notification from a doctor as proof of ill-nessbefore receiving sick pay."De Filippoclaimsthat she required doctors' certifi-cates explainingabsences due toillness in all cases, that itwas a company requirement. She testified she requiredall employees who were out sick to bring a doctor's cer-tificate,without exception.' °7The Company altered the rule in the collective-bargaining agreementunder a management-rights clause. There is no contention this alterationviolated the Act or was probative of proscribed motive.6 Johnson's testimony is corroborated by Miller who testified that heunderstood from Curtis that employees had submitted statements thatthey were not required to provide doctors' certificates when returningfrom illnesses and she was to supply copies of these statements.Millernever received copies of thesestatements.If the Union had providedthese statements he claims all the documentation on the matter wouldhave been rescinded and all references to the matter removed from John-son's file.As here pertinent, Miller's letter stated:It is my position that a physician's release be required specificallywhenever an employee becomes ill while on duty. I consider thisaction a safeguard for both the employee and the employer. Simply,if an employee must depart work prior to the end of his/her shift,we should know the reason for the illness.10De Filippo later changed her testimony, and claimed only those em-ployees who were out sick a day or more were required to provide adoctor's certificate, not those who went home from work ill and returnedthe next day. DIVERSIFIEDCONTRACTSERVICESInitially,she testified that she was responsible for insuring the Company s rules were enforced but later asserted that she was not responsible for enforcing thepolicies for all the employees at MAFB, only at building1226 Freeman was the supervisor at sac alert and gonzales at the in flight kitchen She then admitted that asassistant project manager,she was responsible to ensureall supervisorsfollow the Company srules and one suchrule is that they require all employees who are off sick toprovide a doctor s certificate, even though the rule indicates the requirement is discretionaryThe evidence,contrary to De Filippo s testimony, isthatmany employees were not required to provide doctors certificates under circumstances similar to Johnson sand not one was required to clock out leave work andobtain a certificate before he or she was permitted toresume his or her employment Johnson was the onlyemployee who lost pay to get a doctor s certificate DeFilippo explained this disparity of treatment as attributable to her failure to check if the other supervisors followed company policy and required the submission ofdoctors certificates of the employees they superviseIn practice,Ifind there was no consistent applicationof a policy requiring employees to submit doctors certificateswhen absent due to illness for 1 day or moreThere is no evidence that any other employee was senthome and told he or she could not return to work without a doctor s certificateDCS did not claim that Johnson s illness was different or required different treatmentfor any reason Johnson went home ill with the flu andseveral other employees were ill with the flu at about thesame time There was no evidence regarding how theseother employees were treatedDe Filippo admitted that according to companyrecords there were a number of employees she superwised who were out 1 or more days sick and DCS didnot have doctors certificates for them The absence ofdoctors certificates is not solely attributable to lost ormisplaced documents,for a number of employees testifeed they were not asked for such certifications,some ofwhom worked in building 1226 Others were required toprovide such certificatesThis assertedmanagementpolicy of requiring doctors certificates in all instances ofabsence due to illness was never claimed to have beenrelated to the employees 11Johnson wasagain illon October 13 According toJohnson she telephoned Dormandy around 9 00 a inwell before the start of her scheduled workday whichwas to commence at 11 15 to inform him she would beout the remainder of the week Dormandy inquiredi 1 For example Martin Cornish a current employee testified that hewent home ill 1 day did not come in for several days and when he reported to work was never asked for a doctor s certificate Cornishworked at a different building than Johnson his supervisor was FreemanCornish admitted being informed by Freeman that Dormandy requiredthe employees to bring in such certificates when they were out sick for Ior more days but he was not asked for one Stoakley another currentemployee who works at building 1226 understood employees had to provide doctors certificates only on a supervisors request Stoakley had occasion to leave work because he was ill and when he called to report hewould be out ill the next day was informed that he would have to provide a doctor s certificateHe obtained one but was never asked tosubmit it to DCS613about the nature of her illness and she told him it wasexcessive bleeding and she was under a doctors careShe claims Dormandysaid okay, Maureen Just besure and call back in a week I said okay I will Sheagain called on October 15 around 9 00 a in and spoketoDe Filippo who inquired about Johnson s healthJohnson reported that the doctor had taken a biopsy andwas awaiting the results to determine if surgery wouldbe necessary, that the doctor wanted her to stay out ofwork for one month but if the biopsy was benign, shewould return to work the following Monday De Filippoindicated that everything was fine Johnson as was herpractice,then called the Union and told them she was illOn October 19 or 20, she received a letter from Millerdated October 16 The letter accused her of failing tocommunicate an absence on October 14 and late orshort notice call in on October 15 12On reading the letter,Johnson told Dormandy the assertions were incorrect because she called him earlier totell him she would be out and was under a doctor s careShe also told Dormandy that she talked to De Filippo onOctober 15,earlier than 9 45 am, and there was no failure to inform management She further informed Dormandy that even if she had called in at the time allegedin the Miller letter, she still had another 1 1/2 hoursbefore her shift commenced and so she was not guilty ofa short notice call in13 or failure to inform management12 The letter providesYou[r] Project Manager Gerald Dormandy has informed me thatyou personally contacted him onMONDAY OCTOBER 13 1986and stated that you would not be present for duty onthisdate due toillnessYouneitherinformedMr Dormandy that you intended toconsult a physiciannorthat you would not be available for scheduled employment on TUESDAY OCTOBER 14 1986 You simplydid not appear for scheduled dutiesOn WEDNESDAY OCTOBER 15 1986 you finally contactedMr Dormandy and informed him that you would not be availablefor duty for the remainder of the scheduled duty week You established contact with Mr Dormandy at approximately 9 45 a in whichwas approximately 45 minutes before you scheduled duty shiftbeganYour actions on Tuesday October 14 1986 were in direct conflictwith this firm s employee absenteeism policy This is a policy whichyou are totally familiar with as a Union Shop Steward Simply noperson except for yourself was aware that you would not be available for employment duties on this dateIt is necessary to establish the fact that I have discussed your conversations on the above dates with Mr DormandythoroughlyI accomplished this action based upon our previous communicationproblems involving other subjects AdditionallyMr Dormandy wasconcise in retention of your telephone conversation It remains without question that you did not indicate or communicate the fact thatyou would not be present for your duty shift on Tuesday October14 1986If you have any comments to offer in your behalf you shoulddirect them to the Vice President Operations 8201 Capwell DriveOakland CA 94621 no later than five(5) calendar days after receiptof this noticeIf you have any questions please do not hesitate to contact me13 According to Baird s uncontroverted testimony the Company srules require employees to inform DCS at least 1 hour prior to theirscheduled worktime that they would not be able to report for work thatday or would be late It was also generally understood that after threeshort notice call ins the employee would automatically receive a 14 daysuspension and after a fourth short notice call in the employee could beterminated There was no claim that Johnson was not aware of or did notappreciate the requirements of the attendance rules including shortnotice call ins 614DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDShe then requested the presence of the chief shop stew-ard,which was denied, as usual. Johnson then called theUnion and both Curtis and George informed her she wasbeing harassed and to disregard the letter because it wasnot on a reprimand form. Johnson did not file a griev-ance about the Miller letter.Dormandy had informed Miller of the events whichMiller addressed in his October 16 letter to Johnson. Ac-cording to Miller, Dormandy did not call him to reporteach instance an employee breaches the Company's ab-sence rules, rather he was called by Dormandy onlywhen action needed to be taken; when there was a loom-ing suspension or termination. This testimony calls intoquestionRespondent's actions in this instance, becausetherewas no looming suspension or termination at thetime Dormandy telephoned Miller. There was no expla-nation why routine was not followed in this instance.The Company's timesheets do not indicate that John-son had unexcused absences fo:r October 13 through 18;these records indicate she was not scheduled to workthose days. DCS did not explain why her timesheet didnot denote she was sick or absent without excuse for thedays in question. Interestingly, Johnson asserts that sheproduced a doctor's certificate on her return from thisillnessbut it was not in her personal file.In contrast to Johnson's detailed testimony, Dormandyinitially admitted she telephoned him on October 13 buthe could not recall the time. He claims Johnson did notinform him she would not be available to work the nextday and he expected her to report for work on October14.He also initially testified he recalled she told him shewas seeing a doctor but does not recall being informedwhy or that she was experiencing excessive bleeding.Dormandy noted there is no written company rule re-quiring employees to notify the Company daily whenabsent due to illness. There was no evidence that the em-ployees or Johnson in particular was informed of an un-written company rule requiring such daily reports duringan illness of more than 1 day, particularly in these cir-cumstances where the employee is found to have report-ed they would be absent the entire week.The company log for October 13 noted that Johnsoncalled and reported that she was unable to work that daybecause of stomach cramps. De Filippo wrote the note inthe logbook, even though Johnson reported her illness toDormandy. Dormandy then testified that he could notrecall if he was the supervisor that took Johnson's callthat day. This poor recall and :inconsistent testimony im-pairs his credibility.De Filippo also wrote an entry inthe logbook for October 14 indicating that Johnson didnot call in or report for work although she was sched-uled for duty from 10:30 to 19:00. Other than the log-book,Dormandy had no independent recollection ofJohnson's duty hours on October 14, but he did admitthey varied, as Johnson claimed. De Filippo did not tes-tifyhow she acquired the information she recorded inthe logbook under the date October 13. Neither Dor-mandy nor De Filippo claimed they informed Johnsonthat she was required, under the circumstances, to call inevery day she was out sick.Based primarily on demeanor, I credit Johnson's ver-sions of the October 13 and 15 telephone conversations.In support of this finding is Johnson's demonstrated su-perior facility to recall the events and Dormandy's in-consistent testimony and admitted lack of recall. Similar-ly,De Filippo failed to demonstrate clear recall of theseevents.Johnson was next reprimanded for being 4 minutes lateon October 19. October 19 was Johnson's first day backatwork after her illness that commenced October 13.Johnson claims, without refutation, she was not late, buton arriving at work and before clocking in, was calledintoDormandy's office. Thereafter, she forgot to clockin and was reminded by Lopez of this failure. Johnsonthen went to clock in and did so 4 minutes late.Two days later, Johnson was given an employee per-formance report, signed by De Filippo. The report statesshe failed to meet the schedule by being 4 minutes latebecause she was held up at the gate for not having thenecessary documentation for her car. Johnson checkedthe box on the form indicating she agreed with the Com-pany's statement. She explained that she checked the boxfor she did clock in 4 minutes late. Dormandy approvedthe reprimand.When she was given the reprimand,Johnson's request for a steward was denied.Dormandy admitted routinely denying Johnson's re-quests for a union steward, which was contrary to theprovisions of the collective-bargaining agreement.Hereasoned she was a union steward herself, and apparent-ly, therefore, did not need representation. Also, he saidthe only other steward available was Baird who workedat SAC Alert. He claimed Johnson knew she could bringBaird at a time Baird was not working, as long as thetime was mutually agreeable. He never claimed he madethis offer to Johnson or how she had gained this assumedknowledge.Johnson called the Union on receipt of the reprimandand states she was again told she was being harassed.She never grieved the issuance of this reprimand. The is-suance of a reprimand under these circumstances was notclaimed or shown to be the result of disparate treatment.The Company, in its position paper to the Region datedFebruary 9, 1987, asserts that this tardiness was notrelied on as one of the four violations of the absencerules that led to their decision to terminate Johnson.On October 20, Miller informed Curtis by letter thatthe Company was reducing a shift's hours, and specifical-lymentioned by name only Johnson, as steward, wouldbe affected and offered her the opportunity to exerciseher bumping rights. Johnson did complain to the Unionabout the reduction in her hours. The General Counselargues that this action is indicative of proscribed motivefor only Johnson's hours were shown to have been re-duced while other employees on the same shift workedthe same number of hours as they had prior to theletter.14Dormandy could not name any employees who14 The General Counsel also argues that the letter, by only mentioningJohnson byname,is further indication of proscribed motive. This argu-ment is notconvincing because Johnson was the only steward claimed tobe involved and there was no demonstration that any other employeeswere in a situation where they held bumping rights. I note Johnson alsoclaimed thather hourswere reduced after she became shop steward. TheCompany argues that the timesheets for April through May fail to sup-Continued DIVERSIFIEDCONTRACTSERVICESsimilarly had their hours reduced during the same timeperiod and there was no documentation introduced bythe Company that indicates the General Counsel was inerror claiming only Johnson s hours were reduced at thistimeThe Company s assertion that other employees onthe shift were similarly affected was unsupported Thisbare claim is unconvincing The timesheet for November1-15 shows Johnson working only 52 hours, which wasless than most other employees on the shift, even thoughthe collective bargaining agreement required her as stewand to be considered the most senior employee In contrast, the timesheet for September 15-30 showed Johnsonworking a total of 85 hours, more than any other employee on the exhibit 15 The Company failed toexplainwhy only Johnson s hours appeared so greatly affected,while less senior employees worked about the samenumber of hours during these periods Respondent Company, on brief only asserts that it notified the Union ofthe potential impact of a shift wide manning reductionthere was no explanation why Johnson was the most apparently and greatly impacted by this asserted change Ifind this obvious lapse indicative of proscribed motiveIfind support for this determination in Dormandy stestimony that there was never any across the board reduction on any shift in October Dormandy could not explain the reduction in Johnson's hours on November 1There were no demonstrated shift changes or other nondiscriminatory event in October that would explain thenoted reduction in Johnson s hoursOn October 30 Johnson received two written warningsThe first warning was for insubordination on October 28 According to the employee performance reportprepared by De Filippo, Johnson failed to follow priorinstructions to not leave the serving line to get a drink ofwater unless properly relieved and to not drink thewater on the lineWhen approached by the supervisoron this matter, you became loud, crude and rude Yourvoice was unnecessarily loud, especially in the presenceof other customersJohnson refused to sign the reportDormandy approved the issuance of the reportWhenDormandy attempted to give Johnson the report she requested a shop steward and he refused her request Johnson told him Miller said he would permit shop stewardsto be present in these situations but Dormandyagain refused her request so Johnson informed him she wouldnot further discuss the matter with him Johnson assertsshe did not sign the notice for it was incorrect and shewas not permitted to be represented by the requestedunion steward Johnson said she was told by the Unionshe was not to receive any reprimands without the representation of a union stewardJohnson testified that she had gone to get a glass ofwater and was near the cash register when she was apport this claim There is no evidence that Johnson actually worked 12hours l week shortly after she was elected a union steward HoweverDe Filippo did not refute Johnson s testimony that she was scheduled tohave her hours cut to 12 hours and after complaint to the Union and DeFilippo her hours were restored Accordingly I do not find the failureof the timesheets to demonstrate a cut in hours a complete refutation ofJohnson s testimony that the Company intended to cut her hours shortlyafter it learned she was elected the union steward for building 122615 See G C Exhs83 and 84615proached by De Filippo who told her she could notdrink out of a container, that there was a water faucet inthe kitchen Johnson replied that all the other employeesdrank out of either cups or glasses while working on thelineDe Filippo told her she did not want Johnson todrink from a container and to return to work Johnsontook the glass to the dishwashing area and consumed thedrinkThe Charging Party maintains that she was notloud and abusive or otherwise insubordinate and did notconsume the drink in the area of the line, rather she wentto the dishwasher area to drink the water She asserted,without refutation, that her duty station encompassedboth sides of the line and so did not leave her work station to get the water According to Johnson, there wasanother employee assigned to the line performingsimilarwork Johnson admitted that one of her duties was toensure the line was running efficientlyDe Filippo s version of the incident is that Johnson lefther duty station while there was a long line of customersto get a glass of water According to De Filippo, Johnson was the only employee assigned as line server andher absence left customers without service 16 Anotherdifference in testimony is that De Filippo avers thatwhen she told Johnson she was not allowed to drink thewater while on the job and she was not to leave herarea, Johnson replied loudly that she did not like De Ftlippo s instructions and continued to walk through thelinewhile dunking the water and went to the dishwasherroom, not following instructionsThe reference to loud and abusive, according to DeFilippo, is Johnson assertedly replied to her instructionsthuslyJesus Christ, I can t even get a drink It s veryhot in here And you are always after me And she wasmumbling something as she was walking away All rightyou could not hear what she was mumbling 17According to De Filippo s uncontradicted testimonyfor sanitation reasons drinking beverages on the line wasagainstAir Force regulations that state that the onlytime they could drink on the job was at the water pumpin the kitchen areaDe Filippo estimates that Johnsonwas away from the serving line for approximately 3 minutesBairdwho had worked at building 1226 for 3 months,confirmed that there was a rule against drinking behindthe food line but asserted convincingly that it was notenforced She observed a cook who had been an employee for 7 years dunk coffee every morning while workingbehind the line The cook was supervised by De Filippoand Dormandy and she worked a regular shift from 5am to 1 p in when De Filippo was present Bairdwhen informed of Johnson being reprimanded for drink1e De Filippo who was responsible for scheduling employees assertedthat the infraction occurred during dinner hour when the other mess attendants(the chow runner vegetable service and a pastry server) werenot on the serving line for they had fewer customers for dinner than forlunchHowever De Filippo could not recall who else was scheduled onthe same shift as Johnsonon October 28 No company records wereproffered to support De Filippo s claim17De Filippo did not reconcile her claim that Johnson was loudcrude and abusive with her testimony and that she could not hear mostof what Johnson said because she was mumbling De Filippo also failedto relate any crude and rude statements 616DECISIONSOF THE NATIONALLABOR RELATIONS BOARDmg water behind the line telephoned Curtis and informed the Union of the event Curtis told Baird that theUnion would definitely file a grievance asserting harassmentBaird s testimony was unrefuted and based onher demeanor which appeared candid and forthright, iscreditedI credit Johnson s version of the incident based primarily on demeanor Johnson appeared to be testifying in anopen and honest manner In contrast, De Filippo appeared less than forthright, not answering questions directly at times, but volunteering information not addressed in questions to ensure certain statements were included in the record Also her rendition of the incidentappears confusing at the least for the alleged violation isdrinking water from a glass when Johnson allegedly lefta busy serving line where she was the only server forabout 3 minutes to get the glass of water Also as detailed above her testimony about Johnson s statements isinconsistent with the claim of loud, rude, and abusive rejoinders and inability to hear her because Johnson wasmumbling The anomaly of this claim is increased by thefailure to refute Johnson s claim that other employeesalso regularly consumed beverages while working on thelinewithout being thus disciplinedThis incident was not used as a basis to dischargeJohnson, but the General Counsel argues that becausethe Company raised the incident in a position paper it isan example of the Company s animusAlso on October 30, Johnson received an employeeperformance report for a violation of the attendancerulesi8 on October 29 The report noted that this wasJohnson s third violation of the attendance/tardinessrulesJohnson refused to sign this report for she wasagain refused the presence of the chief shop stewardwhen Dormandy approached her with the disciplineJohnson s attendance sheet indicates that she was notscheduled to work on October 29 This anomaly was unexplained She could not recall if she was to work thatday Also on October 30 Miller wrote Johnson a letterconcerning her unsatisfactory performance The letter referred to October 1 correspondence which supposedlylistedemployer policies Johnson had violatedMillerthen wroteOn October 29 1986, you performed a shortnotice call in to report that you would not bepresent for your scheduled duty shift Apparently,you reported that an immediate family member wasutilizingyour personal automobileAs you areaware, our published absenteeism policies outlinethat it is each employees responsibility to providehis/her own transportation Simply, transportationto your place of employment is a responsibility thatisyour own and not this employers Furthermoreyou were not able to comply with the excusable abSpecifically the report statesYou were scheduled for duty at 11 00 AM [sic] at10 37 AM [sic] Ireceived a call from you stating that you had a problem with transportationYou told methatyou would be late for dutyand it waspossible that you would not be in to work at allYou did not report for duty your entire shiftsenteeism procedure regarding transportation (verifiable repair and/or towing) as listed in our policiesOn October 28 1986, you departed your workstation during a customer meal period in order toobtain a glass of water You were observed by yourAssistantProjectManagerMrsDe Filippo informed you that you could not return behind themeal serving line with any beverage containerAlso she informed you that a water fountain wasavailable behind the serving line wall for employeeswhile on duty, a fact of which you were awareYou responded to your manager with the followingcomments in a loud and abusive voice in the presence of other co workers and customersOtheremployees do it and You always have somethingto say to meAdditionally,you continued toignoreMs De Filippo s directive and continued todrink as you walked through the kitchen area to thedishwashing roomYour above actions were in direct violation ofthree (3) Corporate policies You displayed outwardinsubordination towards a member or your management staff you failed to comply with a lawful directive of your manager and you departed yourwork station during a customer meal period withoutauthorizationMs Johnson, your actions on October 29, 1986dictate an employee suspension of 14 normal workdaysYou are totally aware of this action as contamed in the DCS Absenteeism Policy However Ido not intend to impose this suspension at this timeI do not feel that a suspension will correct the manyproblems I have encountered with your ongoingperformance at Mather It is essential that you fullyunderstand my following comments and if you haveany questions you must contact me immediatelyIFDURING THE NEXT SIX (6) MONTHPERIOD THIS EMPLOYER ENCOUNTERSANY PROBLEMS REGARDING YOUR ABILITY TO COMPLY WITH ANY PUBLISHEDEMPLOYEE PROCEDURE YOUR FUTUREEMPLOYMENT WITH OUR FIRM WILL BETERMINATEDThe letter also referred to an incident involving theinjury of another employee where Johnson was consulted, by an employee about disability claims The employees claim which was related to the Union was that theCompany did not take the employees to the hospital in atimely manner According to Johnson s uncontrovertedtestimony, pursuant to George s instructions she amicably related the incident to De FilippoJohnsonwho did not have a drivers license wasdriven to work by her daughter, who also used the carto go to and from her own employment Johnson reprerented that on October 29 her daughter telephoned herto report the cars tire blew out on the freeway Afterobtaining a friend s assistance she went to the car andthe tire was replaced Johnson claims she called De Filippo at 9 or 9 15 a m to report the blowout and was instructed not to come in the rest of the day The call wasmore than 1 hour before she was to start work that day DIVERSIFIEDCONTRACTSERVICESShe was not instructed to get verification of car repairsRegarding Miller s reference to an October 1 letter, shecould not locate or recall getting the letter She claimsMiller s letter is replete with inaccuracies Johnson understoodMiller s reference to ongoing performanceproblems to her continued union activities because shehad no bad reports about her workDe Filippo who wrote the report, logged the call inpursuant to company policy She also reported thematter to Dormandy Her testimony was not detailedabout the incident She vaguely recalled Johnson callingin and saying she would be late for work or might notreport at all due to transportation problems, but De Filippo definitely claims she did not excuse Johnson fromwork that day, although she had the authority to tell hernot to report for work Johnson did not show up at 11 15a inAgain, De Filippo s demeanor was not convincingand she had to be instructed to answer questionsMiller testified hewrote the October 30 letter toinform Johnson that she had a number of violations andto afford her an opportunity to correct her performanceThe reference in the letter to his October 1 correspondence was an error he may have been refering to the October 16 letterAlthough admitting that this third violation of theabsenteeism/tardiness rules normally would dictate a 14day suspension he did not suspend Johnson for he determined it was not the answer to correcting her problems,that in similar circumstances he gives the employee a setperiod of time to correct his or her performance problems In Johnson s case he gave a 60 day probationaryperiodAt the time Miller made this determination not to suspend Johnson he did not know if she had been taken offthe schedule on October 29 or had been given the opportunity to verify that she had a problem with her car onthat date 19 He also did not know whether Johnson wasdirected to report the incident involving the employeewho Johnson understood had a hairline fracture He didnot explain what, if any part, her activity as a unionstewardwhich was commented on in the letter, playedin his determination to issue the letter imposing a broadand long probationary period He did not explain whyhis probationary letter referred to any future rule violations resulting in termination rather than a fourth violation of the absence policyJohnson did not file a grievance over the discipline referred to in Miller s October 30 letter She explained thatshe wrote a grievance after receiving two letters fromthe Company and having contacted the New York officeof the International she did not again contact the localoffice in San Francisco I note that her affidavit does notstate she contacted the Union after receipt of the October 30 letter or that she was informed by Curtis to disregard the letter even though she testified to those eventsThe affidavit was not introduced into evidence and it isnot possible to access if these failures were caused by the19 By the time Miller sent this probation letter the Union filed thecharge alleging the Company was harassing union stewards and otherunionactivists because of their union activities This charge in Case 20-CA-20703 was filed on October 27 and served on DCS on October 28617affidavit focusing on the discharge and not the allegationthat the Union breached its duty of fair representationAccordingly no inferences will be drawn from thesefailures 20Johnson credibly claimed she informed the Union eachtime she was disciplined by the Company but filed onlyone greivance claiming harassment and one concerningher discharge Curtis admitted receiving numerous telephone calls from employees about asserted contract violations or problems at MAFB and if she thought shecould resolve the matter, would immediately contact theCompany She did not claim to have done so in any ofthematters concerning Johnson, this failure was unexplainedHowever, based on Curtis testimony I find thatthe Union had a practice of accepting informal grievancesand attempted to resolve them as a matter ofcourse3Events occurring in DecemberaDischarge of JohnsonJohnson was discharged on December 16 for a fourthviolation of the absenteeism/tardiness rulesA few daysearlier,her car broke down and she and her daughterrelied on a friend to provide a car The friend failed toprovide the car in a timely manner on December 16 andshe telephonedDCS informing De Filippo that shewould be late De Filippo told her to come in when thecar arrived Johnson was about 10 minutes late and shewas told not to clock in De Filippo wanted to speakwith her firstDe Filippo informed her she was off theclock and was to go home 21 Johnson asked why shewas instructed to report De Filippo replied she had notbeen thinking that she called the home office and wasdirected to send her home Johnson went home andcalled Baird and the Union The Union instructed her tofile a grievance and either George or Curtis, she was notsure which, told her she was being harassed The unionagent also informed her that the Union had already filedthe harassment chargeLater in the day Baird telephoned and informed Johnson that she had been terminated for being tardy Johnson then called the Union and told George she wantedher check and anything else owed to her and asked himtoensure everythingwas ready when she went toMAFB the base the following day On the morning ofDecember 17 Johnson attempted to place a collect callto the Union however the local refused to accept thecharges Johnson then telephoned the International officeinNew York spoke to an individual she believed wasElwood Hamton, who told her to stay on the line andthey contacted the local and assured her that the localwould accept her call and assist her in protesting her discharge She does not know who at the local refused hercall, but stated it was not either George or Curtis20 I also note that Johnson asserts that her affidavit is incorrect in stating that her car broke down on December 16 her car blew up 4 daysprior to that date21 I notethat the Company s timesheet for Johnson does not indicatethat she was absent or guilty of a short notice call in on December 16 618DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAlso on December 16, Miller sent a letter to Johnson,which provided, as followsAs you are aware, I have personally addressedyour performance on a number of separate occasionsMore important, I provided you correspondence on October 30, 1986, which specifically advised you of the followingFirst, your performance through the date of my[sic]October 30, 1986, did dictate a 14 day suspension of employment However, this suspension wasnot enforced based on my personal belief that suchsuspensionwould not correct your performanceproblemsSecondly, you were specifically informed thatany performance problems during the next six (6)month period would result in your termination offuture employment with DCSOn December 16 1986, you again failed to reporton time for your scheduled employment dutiesAlso, you again performed a short notice call in(shift scheduled to begin at 11 00 a in -managementwas contacted at approximately 10 55 a m) andstated you would not be present for duty due totransportation problemsThis was the excuse thatyou offered for your absenteeism on October 29,1986Inow find it necessary to inform you that effective upon your receipt of this notice your futureemployment with DCS is hereby terminated Thisdecision on my part is directly in accordance withmy previous notice Therefore, I am of the opinionthat you were provided sufficient advance notice inan attempt to offer you the opportunity to correctyour performanceYou are offered the opportunity to appeal thisactionHowever any comments submitted on yourbehalf must be submitted in wasting within seven (7)calendar days after your receipt of this noticeIf you have any questions please do not hesitateto contact meOn December 17 Johnson went to MAFB and withBairdmet with Dormandy Dormandy gave her theMiller letter dated December 16 and a form indicatingshe was terminated for tardiness Johnson objected asserting shewas not tardy four times so Dormandycrossed off the check mark next to the tardiness boxon the form and wrote see attached letterThis was areference toMiller s letter of December 16 Johnsonnever contactedMiller or used the company appealprocess referred to in Miller s letters This letter and theother company documents given Johnson on or aboutDecember 17 and therafter do not specify the datesand/or incidents relied on in the decision to dischargeher This failure was not alleged by the Company to be astandard practiceMiller testified he terminated Johnson forperformance problems ' He could not recall the exact basis forthe decision but understood it was solely based on fourviolations of the absenteeism policyHe notified theUnion in advance but could not recall if he consultedanyone in the Company before determining to terminateherDormandy testified he telephoned Miller s office toreport Johnson was absent for a fourth time, pursuant tohis standard practiceWhen Miller was recalled he was much surer in histestimonyHe explained the process of appeal, that theemployee could give the Company a statement explaining his or her absence such as a receipt from a garage orservice station in the event of a vehicle breakdownJohnson was not asked by De Filippo or Dormandy forsuch documentationNo such documentation was proffered by Johnson to the Company or by the GeneralCounsel during the course of the trialThe General Counsel asserts that the decision to termsnate Johnson was patently pretext For example, Miller sletter claims Johnson said she would not be present forduty, but she did report for work, late Also the discharge after four violations of the absenteeism/tardinesswas not followed in all cases and thus was additionalevidence of disparate treatmentMiller routinely issued14 day suspension letters in most cases and in these letters he threatened termination if the employee again violated theattendance rules(emphasis added) 22b Johnson s termination grievanceThe Union had a meeting scheduled for the evening ofDecember 22 to consider collective bargaining issues, including the claim the Company was harassing unionstewards and/or activists and to elect a shop steward toreplace Johnson The principal purpose of the meetingwas to prepare for a planned meeting with DCS management to be held on December 29 where the scheduleddiscussion was of recurring employee complaints As isthe case concerning the other events on which this decision rests, the testimony is contradictory and credibilityresolutions will be determinative of whether there wereany violations of the ActIn preparation for the meeting George and Curtis arrived on the afternoon of December 22 Baird met thematMAFB at about 1 45 p in Baird was with the unionrepresentatives about one half hour during which timeshe informed them that Johnson would be at the meetingthat evening to file a grievance over her discharge According to Baird whose testimony is credited they allleft together 23 At some point the Johnson grievancewas included in the agenda of the December 29 meeting22 For example see the letters issued to Mark Becker Louise CooperStephanie CnspiJamesHarrisSuzette HarassWilliam JeffersonDelores Kyle Juanita Moreno Lawrence Murphy and others where the attendanceor other specific performance problems were mentioned in thethreatened discharge for future violations22 George claimed he briefly left Curtis and Baird and telephonedMiller to place the Johnson grievance on the agenda for the December29 meeting the Union had scheduled with DCS Miller did not corroborateGeorge s testimony but Curtis did I do not find George s testimonyor Curtis corroboration convincing They both did not appear to be attempting to present all the facts regardless of the impact on the caseThey both did not answer questions asked by counsel for the GeneralCounsel having to be directed to respond at times and they volunteeredinformationGeorge admitted to poor recall and was notably unresponsive as a witnesshe did not appear to be attempting to be helpful in developing the recordBothwere patently reticent to give testimony theyperceivedas antitheticalto the Union s interests Accordingly their testimony is notcredited ifit is not an admission against theUnion s interestsor is not credibly corroborated DIVERSIFIEDCONTRACTSERVICES619Before theunionmeetingbegan on December 22,Johnson handed her discharge grievance to George whosigned and dated it and then he handed it to Curtis whotold Johnson she would hand" (sic) it in She did notdiscuss the merits of the grievance with either George orCurtis and convincingly claims that she never discussedthe merits with George Baird, Curtis, Melvin Stoakley,and Johnson testified that George never mentioned thatthe Johnson grievance was to be discussed during theDecember 29 meeting with the Company 24Two employees, Martin Cornish and Fisher testifiedthatGeorge announced Johnson s grievance would beconsidered during the December 29 meeting with theCompany Fisher took notes in pencil during the meeting, as washer custom Because the notes were writtenwith a pencil, Fisher could not read halfwhat IwroteThere was a reference to Johnson's dischargeand a car blowing up-in the same sentence she refers toa meeting with the Company on December 29 Fisherhad no independent recall of the events and could notconfirm that the reference was to Johnson's grievanceThe purpose of the December 22 meeting was to preparefor the Union'smeetingwith the Company on December29 to consider the employees problems including suchmatters as scheduling during holidays, forthcoming negotiations, seniority, equal opportunity, safety equipment,and heavy dutyassignmentsThese subjects were the announced reasons for the December 22 and 29 meetings 25I credit Johnson s testimony that she was not informedthat her discharge grievance would be considered duringtheDecember 29 meeting with the Company Johnsondid not attend the meeting and, considering her activismon both her own and others behalf, it appears highly unlikely she would not have attended if she had known themeeting with the Company would include considerationof her discharge grievance Also, the announcement of ameeting to consider her grievance is a fact Johnsonwould likely recall Baird was also not in attendance onDecember 29, claiming convincingly based on demeanor that she was not informed of the inclusion of Johnsons discharge grievance in the meetings agenda andshe was not invited to assist in representing Johnson 2624 Stoakley is a current employee of the Company who has no interestin the outcome of this case He was recently promoted by the CompanyHis position of disinterested witness in addition to his demeanor leadsme to credit his testimony Although he admits to leaving halfwaythrough the meeting Fisher claims that her notes indicate the announcement concerning Johnson s discharge grievance would have to have beenmade at the beginning of the meeting Her testimony is discussed postThus Stokeley s departure before the conclusion of themeetingdoes notdiminish the reliability or convincing nature of his testimony25 As support for this finding I note that George s missive to the membets dated December 30 relating the subjects discussed at the December29 meeting does not mention Johnson s grievance The union servicereportGeorge prepared after the meeting does not mention Johnson sdischarge grievance being included in the December 29 meeting Add]tional support for this conclusion is contained in George s testimonywhere he claimed he informed Johnson of the inclusion of her grievancein the agenda for the December 29 meeting in a telephone call placed theafternoon of December 22 and prior to the commencement of the meeting not during the meeting as Fisher claimedIalso note that Miller testified he could not recall meeting with theUnion concerning Johnson s termination25 Baird testified without contradiction that in the processing of thegrievance of another employee, Kyle Baird went to building 1226 toassist inthe representation of the employee but was told by George thatBaird had a 1 week vacation after the December 22meeting, she was at home that week George could notrecall if he told Baird that Johnson's grievance would bediscussed at the December 29 meetingGeorge testified that the evening of December 22, hetalked to Johnson about her grievance before the meeting startedAccording to George, Johnson made variousand contradictory statements about why she was late onDecember 16 George told her, after asking which wasthe correct version, it was alright they would sort it outlaterOne version he recalled was that Johnson mentioned her car blew up while her daughter was driving itand she and a neighbor had to go get her and the neighbor was to bring her to work but then she realized shewould be late George never asked for verification thather car broke down, nor is there any convincing evidence he discussed all the incidents relied on by theCompany with Johnson either before or after the December 29 meeting In fact, there was no clear showingGeorge knew which incidents the Company relied on indetermining to terminate JohnsonGeorge then asserts that they discussed different aspects of her grievance, and he mentioned the December29 meeting was to commence at 9 a in, in Miller s officeinOakland Because Curtis did not confirm these representations, for the reasons previously given I do notcredit these self serving statementsHowever even ifthey are credited there is no claim by George that heannounced during the meeting that Johnson s grievancewas to be considered during the December 29 meeting,contrary to Fisher s testimony 27In contrast is Curtis testimony, which is more convincing because it is contrary to her former Employer sinterestsCurtis testified that George merely told Johnson he was going to call Miller to see if the dischargegrievance could be handled during the December 29meetingcThe December 29 meetingNeither Baird nor Johnson attended the December 29meetingwhere the Union and Company discussed Johnson s discharge grievance The Union did not call eitherBaird or Johnson before commencing consideration ofthe Johnson discharge grievance I find this failure is further affirmation that neither was informed of the meetinghe would be present and she could not attend the meeting Accordinglythere appears to be a pattern where George deemed it unnecessary tohave the chief shop steward present during grievance meetings with theCompany if he was present This undisputed precedentlends additionalcredence to Baird s and Johnson s testimony27 George s testimony was inconsistent and confusing For example hetestified that he arrived at MAFB at about 12 50 p in In a letter to unioncounsel dated May 4 1987 he asserts he arrived at the base at 11 a mand talked to De Filippo and Dormandy about Johnson s termination andthen telephoned Miller to see if the matter could be discussed on Decemher 29Miller did not assent until later in the day about 2 30 p inGeorge then claims he telephonically notified Johnson ofthemeetingthatwas to commence on December 29 at 10 am He testified he toldJohnson that the meeting was to commence around 9 a in These inconsistencies were never reconciledGeorge merely claims the letter is moreaccurate than his testimony Baird claimed she met with George andCurtis after I p m and Curtis claimed they amved between 12 30 and 1pm 620DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDand was not expected to attend 28 George was awarethat Johnson considered at least some of the reprimandsa form of harassment in retaliation for her union activitiesas an active shop steward He was not aware thatshe considered all the reprimands part of the Company scampaign of harassment against her shop steward activities 29This admission indicates that George did notspeak with Johnson about her discharge grievance, incorroboration of Johnson's claimsIalso note neither George nor Curtis testified thatthey consulted one another about the harassment and discharge grievances, although Curtis testified that Georgewas in and out of the office between December 22 and29Curtis knew Johnson felt she was being harassed because she was an active shop steward, but there is no indication that she participated in any manner in the December 29 resolution of Johnson s discharge grievanceThe meeting also addressed employee complaints thatmanagementharassed them when they engaged in concerted protected activity In George s report to the members concerning the results of the meeting he wroteOur complaint that when members complain to management or go to the Union about grievances, that retaliatory action is taken against them such as undeservedreprimands and harassment was flatly deniedWe weretold to give specific instances, and remedial action wouldbe takenGeorge also informed the members that they shouldconsider arbitration of the harassment complaints, eventhough the harassment charge that the parties mutuallyagreed to arbitrate was not resolved George when headdressed the employees claim that De Filippo in particular harassed the employees did not have any MAFBshop stewards present The harassmentclaimswere notresolved at the December 29 meeting and another meeting was scheduled for January 14 1987Rather than determine if the shop stewards or employees atMAFB had specific instances illustrative of theirclaims of harassmentGeorge went to another militarybase where De Filippo formerly worked He chose thiscourse of action to verify DCS claims about De Filippo s style of management and determined that her former28Baird was sent an agenda of the meeting on or about December 23but due to the difficultiessurroundingChristmas mail delivery crediblytestified that she did not receive the notification until January after themeetingThis claim is confirmed by a return receipt dated January 31987 This agenda does not mention Johnson s discharge grievance Thusitappears that Curtiswho prepared the agenda did not know that theJohnson discharge grievance was to be considered at the meeting Thereisno corroboration of George s claim that he and Miller had agreed todiscuss the grievance at the meeting Thus I conclude that neither Johnson nor Baird was informed that the meeting would include considerationof Johnson s discharge grievance I also find that the Union admittedlyaccepted responsibility for presentation of this as well asthe harassmentgrievance29When George was askedYou were aware weren t you that someof the instances of discipline meeted out to Maureen Johnson were thesubject of the [harassment] charge that Effie De Filippo was harassingthe unit members weren t you ? George repliedNot positivelyThusIfind that George admitted that at the very least he did not understandthe full nature and scope of the grievances he was handling Georgeclaimed he did not have any responsibility for handling that charge buthe failed to explain how he then handled the discussions of the harassmerit issues during the December 29 and any other meeting concerningthe harassment grievance This confusing and somewhat conflicting testimony further erodes George s credibilityemployees found her very strict but fair The employeesof this other base were also represented by the UnionGeorge concluded that De Filippo was simply strictlyadhering to the rules He considered this a complete investigation of the harassment chargesOn examination by the union attorney, George testifled somewhat differently, claiming that he spoke to themajority of the employees at MAFB and some indicatedDe Filippo showed favoritism to employeesHe thenwent back and talked to the same employees and determined that they felt that although she was very strict,required complete adherence to the company rules andher rules, that they felt she was fairHe did not claimto have attempted to reconcile the different views of theemployees or to determine why any may have changedtheir opinionGeorge concluded after speaking to theemployees at the other military base that De Filippo wasvery strict and the employees at MAFB misinterpretedher actions and statements as harassment, that there wasno indication De Filippo harassed employees because oftheir union activitiesOn or about December 8, Johnson filed a grievanceclaiming harassment of her as shop steward by De FilippoThe incident arose when Johnson, after her shiftended, clocked out and remained to speak with employees who had requested the opportunity to consult her asshop steward She was ordered to leave by De Filippoeven though she informed De Filippo that she was a]lowed on the premises to meet her obligations as a shopsteward Johnson asserted in the grievance that she addressed about 95 percent of her union business while offthe clock because the Company would not permit members to speak to her during working hours She alsoclaimed thatDe Filippo harasses any member thatcomes to me on Union mattersThere was no indication Johnson was present at themeeting addressing this grievanceThis failure furthersubstantiates her claim that she was never informed theDecember 29 meeting would include consideration ofher discharge grievanceGeorge did not indicate he investigated this grievance or talked to Johnson before resolving it with DCS Apparently George had followedhis established practice and handled both of her grievanceswithout consulting her about the basis for hergrievancesGeorge considered Johnson s discharge grievance ashaving been completely investigated and resolved at theDecember 29 meeting, even though he had not completed his investigation of the harassment allegations Georgetestified as followsIdid not consider the grievance andher termination as part of the alleged harassment ' Although not detailing the measures agreed on by theCompany and the Union George noted as the disposition of the grievance that procedures were adopted toimprove investigation by the shop stewards He informedDormandy that the collective bargaining agreement required the Company to afford shop stewards time whilethey were on the clock to perform investigations Theyagreed to permit such time for investigations if the shopstewards notified their supervisorThe record is silent DIVERSIFIEDCONTRACTSERVICESwhether George notified the stewards of this resolutionof Johnson s harassment grievanceIn preparing for the discharge grievance portion of theDecember 29 meeting George knew Miller was scheduled to leave for Alaska shortly and that he would begone until FebruaryGeorge admitted the only discussion he had with Johnson was at the December 22 meeting even though he told her he would get back to herrecognizing that he did not clearly understand her positionOn December 29 he asked and was permitted toreview Johnson s personnel file After examining all herreprimands relating to tardiness and Millers denial thatany were issued as harassment or ill will toward shopstewards, which George considered an honest responsehe determined Johnson s termination was justified Therewas no indication he asked Dormandy or De Filippowhether they felt any ill will toward Johnson or othershop stewards because of their union activitiesThere was no indication that Miller or any other cornpany representative indicated to Johnson and/or Georgewhich reprimands were relied on in the determination todischarge JohnsonGeorge had been present whenMillerDormandy, and De Filippo discussed the reprimand issued to Johnson concerning the surveillancemonitoring report that alleged performance deficienciesand when the supervisors were asked by Johnson abouther work, they admitted she was a good worker contrary to Millers September letterGeorge never commented on this apparent inconsistency He did not indicate that this information was considered in assessing theCompany s decision to terminate Johnson or his treatment of the harassment claimsOn December 30 George wrote Johnson a letter informing her that the Union concluded that the Companydid not violate the collective bargaining agreement whenit terminated her employment 30 The letter is further indication thatGeorge did not inform Johnson of themeeting for it states the site of the meeting and lists theattendees as if she did not know This reference to meeting site and attendees was not claimed to be routine Theletter does not mention any evidence or facts presentedby Johnson Baird or any other person who may havebeen consulted on Johnson s behalf It was only at thetrial that George claimed he did not credit Johnson because she gave confused versions of the December 16late call in when he talked to her on December 22 He30 Specifically the letter statesAs a result of the above reference a meeting was held at Diversifled Contract Services IncOakland California on the 29th of December 1986 Present atthis meetingwere the followingFor the UnionRobert J George ITPE representativeMaria H Curtis Administrative AssistantFor the CompanyJohn Miller Vice President OperationsG Dormandy Site Manager [sic] Mather AFBMs Melba Watts Director of Human ResourcesJack HallManagerThe Company presented documented evidence portraying yourwork performance (absenteeism) and attitude while at workWe therefore find that the Company did not violate any of thearticles of our CollectiveBargainingAgreement in the terminationof your employmentIf I can be of any furtherassistanceplease do not hesitate to contact this office621did not mention this as a reason in his December 30letterThis failure is unexplained and is found to be evidence that the reason is an afterthoughtOn January 21 1987, George resolved the harassmentcomplaints about De Filippo by informing the Companyshe is found to be a perfectionist and there was no evidence she was guilty of harassment that would or couldbe characterized as discouraging Union Membership orinterferingwith Union ManagementThere is no evidence or claim that George informed Johnson of the resolution of this grievanceGeorge admitted he did notinform Johnson of any meeting concerning this grievance there is no claim he discussed any matters relatingto the grievance with herIV ANALYSIS AND CONCLUSIONSA Alleged DiscriminationAs indicated above, the complaint asserts that Respondent Employer committed several violations of Section 8(a)(3) and (1) of the Act Section 8(a)(1) of the Actmakes it an unfair labor practice for an employer tointerfere with, restrain, or coerce employees in the exercise of the rights guaranteed in section 7 of the ActSection 8(a)(3) of the Act makes it an unfair labor practice for an employer by discrimination in regard to hireor tenure of employmentto encourage or discourage membership in any labor organizationIn determining if DCS violated Section 8(a)(3) and (1)of the Act the Board inWright Line,251 NLRB 10831089 (1980) enfd 662 F 2d 899 (1st Cir 1981) certdenied 455 U S 989 (1982), approved inNLRB v TransportationManagement C o r p,462 U S 393 403 (1983)adopted a causation test based on employer motivationInitially the General Counsel must make a prima facieshowing that protected activity was a motivating factorinRespondent Employers decision to take the allegedlydiscriminatory actionOnce the General Counsel hasmade this showing the burden of persuasion shifts tothe employer to show that the employee would havereceived the discipline or other claimed discrimmatory action in any event because of unprotected conductChampion Parts Rebuilders vNLRB717 F 2d845 849 fn 6 (3d Cir 1983)These statutory standards are applied to the individualinterrelated allegations of discriminatory action considered herein1The written warning of September 23The General Counsel argues that the issuance of theSeptember 23 written warning was motivated by discriminatory considerations for it was the only reprimandissued to a MAFB employee based on a contract momtoring and surveillance reportMiller admitted he did notroutinely receive such reports and DCS was able toidentify only one other employee, Gates who receivedwritten discipline based on deficiencies mentioned in acontractmonitoring and surveillance report 31The3iGates received an unsatisfactory performance letter from Millerbased on three employee performance reports issued in less than a 6Continued 622DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDletter,dated August 21, 1987 cautioned Gates againstany additional violations of employee work requirementsduring the next 60 days An additional violation couldresult in your suspension If you have any questions regarding your work requirements and/or procedures,please ask your SupervisorThere were no similar disciplenary actions adduced for receipt of unsatisfactory reports from the military prior to Johnson s dischargeDormandy sought to have Johnson removed from theposition of line server and given another assignment-arequestMiller deniedDormandy testified he made therequest because he previously talked to Johnson aboutdeficiencies in her performance This bare assertion wasnot complemented by any details of any asserted previous conversations or the specifics of the employees performance deficiencies on these occasions He also madethe bare claim that he spoke to the other employees mentioned in the contract monitoring and surveillance reports, but he failed to identify these individuals or supplyany details concerning these talksThere was no explanation why these other employees were not similarly disciplinedAs noted above, Dormandy, based principally on demeanor, was not found to be a credible witness I alsonote that he testified that he spoke to the individuals hecould identify who were also referred to in the contractmonitoring and surveillance reports that led to disciplining Johnson Dormandy testified he followed the inspector around and could not explain any failure to identifyany particular employee whose deficiencies were mentioned in the reports Thus, the basis for the Company sfailure to similarly treat the other miscreants is disingenuous at the least The Company s failure to substantiateDormandy s claim that it was not singling out Johnsonor otherwise explain the apparent disparate treatment indicates the discipline levied the same day Johnson vigorously represented another unit member, was for proscribed reasonsThis conclusion is further supported by the findingthat Dormandy s claim that he wanted Johnson removedfrom the serving line because of asserted priorsimilarperformance problems is also pretext Johnson s corroborated testimony is that Dormandy and De Filippo admitted Johnson was a good worker This testimony was notspecifically refuted by either Dormandy or De FilippoDormandy s testimony which I find is dissembling further supports the conclusion of unlawful motiveDormandy has not requested, and except for GatesnoticeRespondent Company had not issued any otheremployee performance reports or imposed other discipline for alleged service deficiencies noted in monitoringand surveillanceYet Respondent failed to show that itrequested reassignment of other employees similarlycriticized by military inspectors This apparently unusualrequest is another indication of disparate treatment ofJohnsonThis conclusion is buttressed by Dormandy sadmission that he normally throws away the monitoringand surveillance reports-an action dispelling any assertion these reports were of major importAnother indication of motive is the verbiage chosen byMiller in his September 23 letter Johnson was warned ofgreater disciplinary action after receiving only one reprimand for performance problems on the serving line Respondent has not adduced any evidence of similar warnrags being issued to other employees who committedsimilar infractionsOn this same date Miller wrote theletter to George asserting that Baird and Johnson werecausing the Company problems in their actions as shopstewards and also asserting, without details, Johnson sperformance is considered below average Again this assertion is contradicted by the unrefuted and corroboratedtestimony of Johnson that both Dormandy and De Filippo admitted on or about September 23 she was a goodworkerThe infractions noted on the contract monitoring andsurveillance report was the asserted basis for the claimher performance was below average Assuming this isthe basis, for it is the only discipline levied for her performance as of this date, the reference to a more permanent solution in the event she does not perform herfuture duties in a more satisfactory manner, infers discharge (suspension does not arguably effect amore permanent solution') 32 I find this inference and the resortto pretext establish a prima facie case This conclusion isreinforced by my earlier finding that Miller often referred to Baird and Johnson as troublemakers which isoften used as a pseudonym for union activists There wasno other personnel file placed in evidence that containeda letter with the threat of termination for the first performance or other initial rule infraction This apparentdisparity in method and severity of discipline was not explainedAlso unexplained was the delay between the receipt ofthe contract monitoring and surveillance reports and theissuance of the Miller letters This delay conjoined withthe concomitance of the issuance of the letters withJohnson s actively representing another unit member andMiller s complaints to the Union about her activities as ashop steward is another indication of proscribed motiveand refutes any assertions of mere coincidence This inference is rendered even more persuasive by Dormandy sreaction of seeking Johnson s reassignment even thoughshewas considered a good worker by De Filippo ajudgment he did not contradict Dormandy did not advance any reason for this unusual request it was notdemonstrated to be work related Accordingly I findthat the General Counsel has made a prima facie case ofproscribed motiveI further find that Respondent Employer failed to bearitsburden of proving it would have issued the letterabsent Johnson s concerted protected activitiesDCSargues that the contract monitoring and surveillance re22 The only other discipline meted out to Johnson as of this date wasmonth period One report was for clocking out late on August 10 aninFebruary for failing to clock in on time This infraction was notother was for clocking out late on July 28 and the third for failing onclaimed as either a basis for any of the statements made by any representApril 22 1987 to time and date fruit salad he placed in the walk in reative of DCS on or about September 23 or any subsequent actions I alsofngerator which resulted in the receipt of an unsatisfactory report fromnote that this February incident does not contain any reference to anythe military inspectorperformance deficiencies while working on the serving line DIVERSIFIEDCONTRACT SERVICESports could have led to adverse action against them bythemilitaryThis assertion is not disputed, but Dormandy admitted he usually threw them out which indicates the threat of adverse action was not very greatDCS did not dispute that they frequently get such reports and they have only shown one other instancewhere an employee was disciplined by the issuance of anemployee performance report, an action taken well afterJohnson was dischargedThe Company's failure to similarly discipline otheremployees occurred at a time, according to Dormandy,when the military was frequently inspecting their operation,33 and that at the time of trial there were fewer inspectionsThe mention of an employee in the reportswas not asserted to be an uncommon occurrence, yetthere is no evidence of another employee being similarlydisciplinedRespondent DCS did not establish nor evenclaim that the Johnson incidents differed from those involving other employees The failure by DCS to establish that it had a practice on or about September 23 ofdisciplining employees if they were the subjects of comments in one or two or more contract monitoring andsurveillance reports, or any other basis for their disparateaction, leads to the conclusion that they engaged in disparate treatment for discriminatory purposes in violationof Section 8(a)(3) and (1) of the Act2 Requiring a doctor s certificateThe General Counsel argues that DCS treated Johnson differently when it required her to leave work andlose pay to get medical verificationof an illnessRespondent rejoins that De Filippo always required an employeereturningfrom sick leave to provide a doctor scertificate In fact,Miller in a letter to the Union datedOctober 14, claimed it was his policy to require all employees who left work because they became ill to provide a physiciansrelease as a safeguardRespondentCompany also argues the meets of its rule There is noclaim that the rule is without merit, only that it hadnever been applied in asimilar mannerand was imposedon Johnsonin a mannerthat madeit anonerous workingconditionThere was no question that several employees hadbeen suffering from flu before Johnson also reported shewas leaving work because she too had caught the fluThere was no claim by De Filippo that Johnson s particular illnesswas thebasisfor sending her home whenshe returned to work Respondent failed to demonstratethat any other employee was similarly sent home to acquire a doctor s certificate even though several employees, according to its records did not provide doctorscertificatesSonny Cornish was not required to provide adoctor s certificate when he was out ill, even though hewas told that all employees could be required to supplyone 3433 Baird testified without refutation that the Air Force frequently inspected DCS operations as often as two to three times a day This testirnony is undisputed at the times here pertinent There was no claim thatnote of individual deficiencies was singular or otherwise warranted unusual action34 Stoakley as previously indicated left workillandwas called by asupervisor and instructed that he needed a doctor s certificate before he623Respondent Company also argues that it explained itspolicy in its October 14 letter and the RespondentUnion never claimed that DCS was improperly enforcmg its rules Curtis did not convincingly disclaim tellingJohnson, when she informed the Union that she was senthome to get the doctor s certificate the Company washarassing herAlso, the rule was not in question andwhether the Respondent Union raised the propriety ormanner of enforcement is not probative of whether DCSimposed more onerous working conditions on JohnsonInasmuch as De Filippo was responsible for managingthe entire facility this disparity in requirements no lesssingling out Johnson as the only employee sent homeand forced to lose pay to provide a document some employees were never required to provide, under the circumstances here present I find establishes a prima faciecase that Respondent imposed more onerous workingconditions on Johnson for discriminatory reasonsAlso,as indicated post, Cornish was told Dormandy wanteddoctors certificates from all employees who were out illfor 1 day and Miller indicated in his letter to the Unionthat all employees who became ill at work were requiredto present doctors' certificates on their return to workThe claim of such a broad policy does not explain whysome employees were never required to present doctorscertificates to DCS on their return to work, or why thepolicy was only occasionally enforcedRespondent failed to bear its burden of proving thatJohnson would have been required to clock out andremain barred from working until she obtained a doctor srelease even if she was not an active and effective unionshop steward That other employees were required toprovide doctors certificates is not persuasive herewhere at least one was informed prior to his return towork that he would have to bring the document prior toreturning to work, but was never asked for it 35 The Rewould be permitted to return to work Stoakley went to the expense ofgetting the certificate yet when he returned to work no one asked himfor it it was not required as a condition precedent to his being permittedto return to work35 Respondent Employer argues on brief that Cornish testified he wasrequired to bnng in a doctor s certificate after he left work for a doctor sappointment for high blood pressure Cornish testified as followsQ Have you had any problem receiving sick leave?A Oh I was-taken off one day I hadda leave early cause I wassickAnd I was taken off the next dayLet s see-was in 86around sic about June or July at 10 00 in the morningWell Ihave a blood pressure problem and I have taken treatment from adoctor So I was taken sick on a-on a Monday morning I think itwas And I went home went to my doctor I came back-and Icalled in that Tuesday and didn t come to work And I came backthatWednesday morning on my jobQ And what happened when you got back to work?A Well nothing really happened I just went on to work and didmy jobQ Were you ever required to produce verification of the fact thatyou were sick?A No one asked me for any proof but I had my medicine medication and stuff like if they asked for proof But no one asked foranyCornish also went home ill in 1987 and was not asked for any verificationhe was sick when he returned to work the following dayCornish later testified that he knew of the requirement to bung a doctor s excuse and he had one but no one asked him for it A supervisorContinued 624DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondent Employer did not indicate the circumstancesunder which it obtained other certificates, but none weresimilar to these applied to Johnson. Also, RespondentCompany failed to require the submission of such certifi-catesfrom Cornish who left work ill. DCS did notpresent any evidence that it knew Cornish had in factcome to work with a doctor's certificate. Cornish was al-lowed to return to work without presenting a doctor'sslip even though he was advised he could not returnwithout one.There are other employees who were out sick andwere not required to obtain certificates. The parties stip-ulated that there were no doctor's certificates for at least10 employees who workedinbuilding1226 and whowere absent because of illness. Respondent Companyfailed to explain the absence from the Company's files ofmedical slips for these employees. De Filippo, Dor-mandy, and Miller also failed to describe what mecha-nisms they instituted to ensure that their variously de-scribed policies for providing doctor's certificates werefollowed.These apparent dissimilarities in treatmentwere not convincingly explained by any other policies orthe testimony of DCS representatives.Ifind that this singular and unusual treatment of John-son was an attempt to discourage her from her intensepursuit of her duties as shop steward and the reasons of-fered by DCS were pretexts. Thus, I conclude that theGeneral Counsel has made a prima facie case that DCShas not convincingly rebutted and that by its discrimina-tory actions DCS has violated Section 8(a)(1) and (3) ofthe Act.3.Alleged discriminatory reduction in hoursThe General Counsel argues that DCS failed toadduce evidence that other employees' hours were simi-larly reduced.36 Further, the Company's suggestion thatshe had bumping rights to other shifts, which had feweremployees, would significantly reduce the number of em-ployee grievances she would address as a shop steward.Respondent Employer claims the reduction in John-son'shourswas not discriminatory, that she was in-informed him Dormandy required them to bring"an excuse if we wereout sick for one day. We had to bringan excusefor that."Respondent failed to show that Johnson was similarly informed of thepolicy that all employees had to bring in doctors'certificates as a matterof course if they went home sick or were out ill for 1 day. Miller testifiedduring the resumption of the hearing that DCS has the discretion to askfor such a certificate,not that it will be required in all instances or cer-tain specified instances of illness.In contrast De Filippo testified: "Anyemployee that showed up for work but went home because he or shedidn't feel well was not asked for a doctor slip by me to bring in for thatremaining day. It only was the employee that stayed out a whole day,never showed up to work that were asked to bring in a doctor slip.." The shifting and contradictory testimony by Respondent's agentson this issue lead me to conclude that their explanations are pretexts.36 The General Counsel also argues that the Company offered no ex-planation why Johnson was the only employee named in the notice theCompany sent the Union.This argument,as noted above, is found to beunpersuasive for Johnson was the only shop steward, thus the mostsenior employee on the shift at building 1226 under the parties'collec-tive-bargaining agreement.This status could very well explain why Re-spondent noted its concern for the protection of her rights and mentionedher byname.formed when hired her hours would fluctuate.37 TheCompany failed to demonstrate through the productionof demonstrative evidence, apart from self-serving testi-mony, that the exercise of her bumping rights wouldhave resulted in Johnson avoiding a reduction in herhours.Respondent Company claimed that the need toreduce hours resulted from the need to improve produc-tivity.DCS failed to adduce any details supporting thisclaim of need to effect operating efficiencies or evenshow that reducing Johnson's hours would create operat-ing efficiencies. Further, there was no evidence that byasserting her bumping rights, Johnson would not havesuffered a reduction in hours. Her present shift was thelargest and, thus inferentially, the most active requiringat least equal man-hours to the other shifts. There wasno assertion the other shifts or projects Johnson couldbump into were not also subject to the same needed pro-ductivitychanges.RespondentDCS also failed toadduce any details concerning the overall reduction inhours or other particulars that would affirm the claimedreduction of all the employees' hours on the shift. Noother employees in building 1226 were shown to havebeen similarly affected on or about October 20. Whenasked,Miller specifically could not identify another em-ployee whose hours were reduced one-half hour per dayother than Johnson.38Also considered is Dormandy's testimony that therewas never an across-the-board reduction in employeehours in October 1986 and he could not explain whyJohnson's hours were affected or why the documentaryevidence fails to support DCS's claim that there was a"shift-widemanning reduction."Also considered, asnoted above, was Dormandy's inability to explain the re-duction in Johnson's hours on November 1 while other37 Johnson claimed her hours were also to have been reduced shortlyafter she was elected shop steward in April, as previously noted. This as-serted reduction in hours is not alleged to be a violation of the Act. AsRespondent Company commented, her hours fluctuated and actually in-creased immediately after she was elected shop steward. Her hours werenever reduced to 12 per week as she testified was the threatened action.Johnson's testimony on this point, as found above,does not require thediscrediting of all her testimony. There is a difference between a threat,as she claims,and an actual reduction in hours. Assuming her testimonywas erroneous,this one instance of engaging in hyperbole does, however,requires the close scrutiny of her testimony."Nothing is more commonthan to believe some and not all of what a witness says."Edwards Trans-portation Co.,187 NLRB 3-4 (1970), enfd. per curiam 437 F.2d 502 (5thCir. 1971);Wilco Energy Corp.,246 NLRB 851 fn. 1 (1979).In general, Istillfind Johnson's testimony more credible than that of DCS's witnesseswho appeared hesitant and not asforthright,candid, and straightforwardas Johnson's.38 Johnson testified that she brought the reduction in hours to theUnion's attention and sought its assistance in gaining relief from what sheconsidered continuing harassment because of her activities as shop stew-ard.Curtis could not recall if Johnson filed a grievance concerning thereduction in hours but admitted discussing the matter with her, includingthe filing of a grievance,that there were many discussions of the matter.Curtis did not refute Johnson's testimony that when she discussed the re-duction in her hours with Curtis,Curtis told her she was filing chargeswith the Board for harassment."[I]t is settled law that where a witness'stestimony is not contradicted,a trier has no right to refuse to accept it."NLRB Y.Ray SmithTransport Co.,193 F.2d 142, 146 (5th Cir, 1951). Thisholding is not without limit but on this record there is no basis to ques-tion Johnson's version of this conversation.Cf.NLRB v.Howell ChevroletCo.,204 F.2d 79, 86 (9th Cir. 1953);Plasterers Local394(Burnham Bros.),207 NLRB 147 in. 2 (1973). DIVERSIFIED CONTRACT SERVICESemployees on the shift worked substantially more hoursthan she I conclude that the reduction in Johnson shours was based on a proscribed motiveThe Company s failure to provide any records demonstrating that other employees on Johnson s shift receivedsimilar reductions in their scheduled hours, leads me toconclude that the General Counsel has presented a primafacie case that Johnson was singled out for disparatetreatment, and given the history of her employment atDCS including references to her as a troublemaker andthe other previously stated reasons I find this treatmentwas motivated by animus occasionedby heractivities asa shop stewardI further find that Respondent Company s failure todemonstrate through documents that it has in its possession that the less senior employees on the shift were semilarly affected requires a finding that it has failed to demonstrate that Johnson s hours would have been reducedabsent her protected concerted activity In fact, the timesheets refuteDCS claim Accordingingly I concludethatRespondent Company violated Section 8(a)(1) and(3) of the Act by reducing Johnson s hours on or aboutOctober 20 for discriminatory reasons4 The October 30 letterAs was the case with the other allegations considered,determination of this issue also rests on my credibilityresolutions, consideration of all the other indications ofproscribedmotive, and the existence of nondiscriminatory reasons for the issuance of this letterThe General Counsel avers that the substance of Miller sOctober 30 letter supports the conclusion it wasissued in retaliation for Johnson s activities as a shopsteward The General Counsel notes that Dormandy andDe Fillipo admitted the facts they testified to occurringon October 13-15 were different than those they reported to Miller Several factors according to the GeneralCounsel are illustrative of the discriminatory motive inthe issuance of the letter including not only complainingabout Johnson s work performance but also the references to her activities as a shop steward in the sameletterThe failure to issue an employee performancereport for Johnson s asserted failure to report on October14 or asserted short notice call in on October 15 wassupport for Johnson s claim she did not commit these infractions and thus is indicative of prejudice because ofJohnson s shop steward activitiesIt is also argued by the General Counsel that the failure of Miller to routinely suspend Johnson after her alleged third violation of the Company s attendance/tardiness rules is a deviation from the Company s systemof progressive discipline and thus strongly suggestive ofunlawful motiveDCS did not impose a 14 day suspension in all cases as part of its system of progressive disciplineThe General Counsel argues that the only othertimes DCS did not impose 14 day suspensions involvedemployees with many violations of the Company s policies and rulesThe General Counsel failed to adduce evidence showing that there was a clear and cognizable distinction between the treatment of Johnson and the otheremployees who were not suspended for infractions of the625rulesTherefore, the failure to suspend Johnson, standingalone, does not support a finding of unlawful motiveDCS argues that the facts do not support the allegationof discriminatorymotive claiming concern thatJohnson had committed an infraction of the rules on October 26 with a short notice call in shortly after receivmg a warning about absenteeism and failing to report onOctober 16 This argument might have been persuasive ifadvanced by Miller, but all that Miller provided in wayof explanation for his decision not to suspend Johnsonwas the amorphous and unspecific conclusion that shewould not benefit from a 14 day suspension Specifically,when Miller was asked why he decided to depart fromstandard procedures by failing to impose the usual 14day suspension he testifiedIwill, rather than suspend-because suspension isnot always the answer to correcting performance-give them the opportunity to continue their workand at the same time inform them that they havehad a number of violations or a number of performance problems, and I expect these all to if youwill, improveThe tenor of this reply is at great variance from thetone of the letter which explained the failure to imposethe usual 14 day suspension because I do not feel that asuspensionwill correct the many problems I have encountered with your ongoing performance at MatherThe letter did not reflect the reason Miller proffered inhis testimony for his decision not to suspend JohnsonThe raising of this reason only after her discharge at thehearing is indicative of unlawful motiveAnother basis advanced by DCS forissuingthe letterwas the drinking water incident Johnson left her dutystation, got a glass of water that she continued to consumewhen she returned to her duty station where shealsowas alleged to have been insubordinate to De FilippoThemany problemsmentioned in the October30 letter were not detailedManagement had previouslyadmitted Johnson was a good worker thus the vaguereference tomany problemsappears to evidenceMiller was, at the very least exaggeratingOther indicia that Respondent was disingenuous in thisaction, as detailed previously include Baird s undisputedtestimony that when she worked at building 1226 for 3months a cook regularly consumed coffee while working behind the line There was no evidence the cook wasever reprimanded or instructed to refrain from such activitymuch less disciplined for it Johnson s testimonythat other employees frequently drank beverages behindthe line was also undisputed Respondent Company andparticularlyDe Filippo did not claim ignorance at whathas been described as frequent patent violations of theruleDe Filippo said Johnson was absent from the linefor 3 minutes yet this assertedly blatant action was notmentioned in the disciplining noticeAlsoDe Filippoclaimed Johnson was loud and abusive, yet when askedwhat she said, claimed she could not hear her becauseshe was mumbling Thus,she admitted she was not loudand if she could not hear what was being said the char 626DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDacterizing of the unheard comments as abusive cannot becredited and is found as pretext for imposing disciplineRespondent Employers claim that the letter was warrantedbecause it reflects valid Employer concernswould be persuasive if their witnesses were creditedHowever the noted disparities and contradictions inDCS s case and principally their demeanor require menot to credit their testimonyAlso, Johnson was noteven scheduled to work on October 29 according toDCS s attendance sheet, another unexplained evidentiaryanomaly Johnson s claim that she called in and was toldnot to report was recited in a manner that bespoke clearrecollection compared to De Filippo s testimony, whichwas hesitant unresponsive at times, and admittedly subJect to poor recall on occasionMy conclusion that the letter was issued, at least inpart, because of DCS dissatisfaction with Johnson s activities as a shop steward is buttressed by the statementin the letter that termination would follow any violationof the Companys rules,rather thana fourth violation ofthe absenteeism/tardiness rulesMiller failed fully to explain why such a broad threat was included in the letterThis is another failure to fully, hence, persuasively, explain the basis for claimed nondiscriminatory action andagain evidencesproscribed motiveIn sum, I recognize that facially it appears easier tofind that Respondent Company was warranted for bustness reasons in taking the various allegedly discriminatory actionsagainstJohnsonHowever, after closely observing the demeanor of the witnesses and consideringthe failure of DCS to convincingly refute the GeneralCounsel's prima facie cases, I conclude that Respondentagain violated Section 8(a)(l) and(3) of the Act by issuing the disciplinary letter of October 305Termination of Johnson on December 16The General Counsel argues that Johnson s dischargewas done in a precipitous manner indicative of unlawfulnessSpecifically, the General Counsel notes no employee performance report was prepared for the alleged latecall in of December 16 instead Miller was immediatelycontacted by Dormandy Johnson, although she reportedtowork was sent home and her termination letter wasdrafted the same day contrary to the treatment othersimilarlysituatedemployees receivedThe GeneralCounsel asserts that [n]o other DCS employee wastreated as summarily as Johnsonas a review of therecord demonstrates Only one other employees termination letter issued the same day as his final rule violationand this other occasion occurred after Johnson s terminaLionThe General Counsel also argues there is additionalevidence that Johnson was treated disparatelyAftersummanzing employee personnel records, the GeneralCounsel notes that 12 employees were given 14 day suspensionsto cure their attendance problems Ten ofthem were subsequently terminated after further infractionsSix of these employees had more violations of theattendance rules than Johnson allegedly had, yet theywere not terminated on the fourth violation (CooperGallant,Harris,Jefferson,Kyle, and Pullum)Threeemployees had both attendance and performance problems but received raises during their tenures after receiptof disciplineIn conclusion the General Counsel contends that,even if it is assumed December 16 was Johnson's fourthviolation of the absenteeism rules, she was treated differentlyand harsher than similarly situated employeesIn particular, the personnel records of Gallant, Kyle andS Harris, who were terminated for multiple violations ofthe attendance rules, show that they had numerous performance problemsI find this argument unpersuasive because there was noevidence adduced concerning the decisions to terminatethese other employees For example, Kyle had three violations of the absenteeism rules between April 8 andAugust 21 when she was suspended for 14 days Shewas then tardy on October 6 when no employee performance report was issued After her next attendanceproblem on October 8, an employee performance reportwas issued and Miller wrote her an unsatisfactory performance letter She again had infractions of the attendance rules on January 3 and 7, 1987 for which no employee performance reports were issued but Miller senther a termination letter dated January 12, 1987 She alsohad three employee performance reports for disobedience from October 27 to December 19 and one for workquality in JuneGallant was tardy or had attendance rule infractionson July 4 and September 17 and 20 Employee performance reports were issued for each infraction Also May31 and August 11 she received employee performancereports for work quality and May 31 she received an employee performance report for `uniformMilleronSeptember 23 wrote her an unsatisfactory performanceletter and on October 3, a 14 day suspension letter Shewas terminatedby letter dated November 3Harris received two employee performance reports forwork quality on March 13 and 14 and another report foreatingwithout paying on May 21 On June 4 Billerwrote her a letter about her unsatisfactory performanceShe received another employee performance report forwork quality on December 4 On July 7 and 29 and February 18 1987, she received employee performance reports for tardinessNo 14 day suspension or other disciphne was imposed on her until March 16, when an employee performance report was issued for taking foodwithout paying and on March 17 1987 Miller transmitted her termination letterThe record was not developed regarding how DCScalculated the 6 month period contained in the absenteeism rule or the basis DCS used in determining the vanous disciplines imposed on Harris, Gallant, and Kyle, theexemplars relied on by the General Counsel to demonstrate disparate treatment The question of mitigating carcumstances in any of these examples was not exploredAnother consideration is that Miller travels frequentlyand there was no evidence adduced concerning his availability to draft termination letters or make the decisionto discharge at the time the terminated employees commatted their last rule infractions Thus there was no indication of his availability to act on the day of their lastrule violation DIVERSIFIEDCONTRACTSERVICES627There were other disparities in the treatment of employees that were unexplained For example, WilliamJeffersonwas terminated in late August 1987 after receiving five employee performance reports for tardinessbetween April 6 and July 22, 1987, two employee performance reports for work quality and a Miller letterabout unsatisfactory performance in July 1987 In contrast,Stephanie Lewis was suspended after three violations of the attendance rules between September 18 andOctober 24, 1986, and terminated on April 3, 1987, afterthe fourth violation of the attendance rules that occurredon April 1, 1987 No employee performance report wasissued for her fourth violation that was a failure to reportor call There was no explanation for these apparent differences in the application of Respondent's disciplinarypoliciesAnother argument posed by the General Counsel isthat Dormandy testified Johnson was terminated according to established policy and he bore the responsibilityfor documenting the basis for her discharge Accordingto the General Counsel, Dormandy knew on December16 that Johnson had not received four reprimands forviolations of the attendance rules or a 14 day suspensioneven though he knew others were not automatically terminated on the day of their fourth rule infraction Alsoin support of her position, the General Counsel aversthat by the close of the instant hearing, no shop stewardhad replaced Johnson at building 1226DCS argues that the General Counsel failed to establish a prima facie case, that pretext was not involved initsdecision to terminate Johnson, rather, Johnson wasfired for legitimate business reasonsIn support of thisargument, DCS claims they and the Union had a longand successful bargaining history and that the collectivebargaining agreement at MAFB was quickly negotiatedThus the General Counsel failed to prove the necessaryelement of antiunion animus in its disciplinary and discharge decisions and that any animus was caused by thepersonally fractious relationship 39 between De Filippoand Johnson In the alternative, DCS argues that even ifthe General Counsel presented a prima facie case it persuasively demonstrated that Johnson would still havebeen discharged for reasons unrelated to union considerations that she was continuously warned about work attendance problems that she was afforded the opportunety to avoid the reduction in hours and that given thebenefit of the doubt she was not suspended 40The termination claims DCS was for valid businessreasons, Johnson repeatedly violated the Company sabsenteeism/tardiness policy as reflected in the employeeperformance reports and Miller s letters Johnson was offorded the opportunity to challenge the claims of ruleviolations and/or present verification of car problems butfailed to do so by filing a grievance or other response 4139 CitingLucky Stores275 NLRB 1438 at 1439 (1985)40 I find this argument speciousMiller never claimed he was givingJohnson the benefit of the doubtin determiningnot to suspend her Theletter explains his decision was based on the determination she would notbenefit from a suspension so he placed her on 6 months probation4 i I have found above that Johnson consulted with the Union abouteach violation and refuted the validity of at least most of the disciplinaryactions with representatives of DCS at the time the employee performDCS also argues Johnson s union status is not a shield offording protection from discipline or discharge for ruleviolations It contends it merely reasonably and patientlyattempted to uniformly enforce its policies, as it tries todo in all cases It avers that it was not unreasonable for itto disbelieve Johnson's excusesDCS admitted that onoccasion there may have been administrative error42 regarding the number of violations but that was not thecase regarding JohnsonThe question to be determined is the causation ofJohnson s termination The test is whether Johnson's activities as a shop steward were a substantial motivatingfactor in DCS s decision to discipline and discharge herand, if so, has DCS demonstrated that it would havetaken the same action had it not been for her activities asshop stewardWright Line,251 NLRB 1083 (1980), enfd662 F 2d 899 (1st Cir 1981), cert denied 455 U S 989(1982)See alsoNLRB v TransportationManagementCorp, 462 US393 (1983) In determining Respondent smotivation, the various comments and attitudes of Respondent Company s representatives that testifiedMiller,Dormandy, and De Filippo, have been examined For example,Dormandy, who recommended Johnson s discharge, exhibited poor recall of the events assertedly thebasis for his recommendation and Miller s action Miller'sstatements about Johnson and his references to her as atroublemaker demonstrate that DCS knew Johnson wasan extremely active shop steward and took umbrage toher zealIfind based on these and the other considerations discussed, that the General Counsel has made a prima faciecase that DCS discharged Johnson because of her activities as a shop stewardMiller s letters of September 27and October 30 patently demonstrate that he was verydispleased with Johnson s activities as the building 1226shop steward The Company attempted to reduce Johnson s hours offering the possibility of relocating her toanother shift with fewer employees or even to anotherbaseAs found above, no other employees were shownto have their hours similarly reduced even though Johnson, as shop steward was the most senior employee onthe shift In fact, the timesheets demonstrate other emance reports and/or letters were issued Johnson not only asserted shewas being harassed but the Union considered her claims had sufficientment to file an unfair labor practice charge reflecting these claims of harassmentThere was no evidence that Johnson was ever asked for proofof car problems and in the case of the flat tire there was no indicationor reasonable expectation that documentary proof existed Regarding theasserted rule violations when Johnson was ill I found above that her versions of the incidents were the most credible and that she related to vanous company representatives that she would be absent and why42 The claim of administrative error was made only on brief as notedabove there was no evidence indicating the basis for the differences intreatment of the various employees as previously detailed This bareclaim that the differences were solely attributable to administrative erroris found to be unsubstantiated and without ment I also note that the varsous supervisors for the inflightkitchen fire station and Sac alert didnot appear and testify in support of DCS s inferences that apparent discrepancies in treatment was attributable at least in part to different supervisors making the decision This argument also overlooks De Filippo sadmission that she had overall responsibility for supervising the entirebase as didDormandy which would includeeliminating any apparentdisparities in the application of any rules and policies 628DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployeeswere working substantially more hours thanJohnson.Thus, I have found the offer to permit Johnson tobump into another shift or location disingenuous and notevidence of lack of animus. This was clear evidence ofdisparate treatment of a shop steward deemed by DCSto be over zealous. I find that the reason propounded byDCS for this action is a pretext. As held inShattuckDenn Mining Corp. v. NLRB,362 F.2d 466, 470 (9th Cir.1966) : "if [the trier of fact] finds that the stated motivefor a discharge is false, he certainly can infer that there isanother motive.More than that he can infer that themotive is one that the employer desires to conceal-anunlawful motive-at least where,as inthis case, the sur-rounding facts tend to reinforce that inference."43Once the General Counsel has established a primafacie case of a violation, the burden then shifts to the em-ployer to prove that it would have taken the same actionabsent the employees concerted protected activity. Still,theGeneral Counsel retains the burden of proving theunfair labor practice by a preponderance of the evidence.Iconclude that DCS has not overcome the GeneralCounsel's prima facie showing and has not demonstrateditwould have terminated Johnson if' she had not been anactive and effective shop steward.44Ifind the Employer's defenses only superficially per-suasive and consideration of the credited evidence re-quires the conclusion that Johnson was discharged forher activities as shop steward. Johnson was a highly visi-ble and active shop steward,insistenton the Employer'scompliancewith the collective-bargaining agreement.There was no evidence that the Employer experienced,much less tolerated, such zeal by any other shop stew-ard.The chronology of events previously detailed pre-dicts the discharge of Johnson for unlawful reasons. Atthe outset was Miller's September 23 letter, complainingstridently about Johnson's actions. The predicates forMiller'scomplaintswere never substantiated on therecord. This failure was unexplained. Within 3 months ofthis opening campaign, Johnson was discharged.MooreBusinessForms,288 NLRB 796 (19813).The Employer's animuswas also reflected in its con-sistent refusal, contrary to its contractual obligations, toafford Johnson the right to have the chief shop stewardpresentwhen she was given disciplinary notices. Re-43 Another persuasive indication that Respondent Employer's statedbasis for Johnson's discharge is merely a false device is that at the outset,Miller claimed Johnson had performance problems although her supervi-sor,De Filippo, at the same time, admitted she was a good worker. Alsothere was only one disciplinary action occasioned by her performancethat was the subject of the letter. There were no prior performance prob-lems detailed by any witness. Dormandy's vague reference to other un-specified problems fails to establish the existence of prior problems. Thereference to problems thus appears as the initial step to establish a pretextto discharge an active shop steward.44 In reaching this determination,Ihave also considered my prior find-ings that Respondent, moved by hostility toward Johnson's very activeefforts as shop steward, had discriminatorily: (1) given a warning letteron September 23; (2) required her to leave work, clock out, and lose pay,in order to acquire a doctor's slip; (3) imposed a reduction in work hourson October 20; and (4) issued the written warning of October 16. Inreaching these conclusions,Ihave also found that at least some of therule violations on which DCS based Johnson's termination were fabricat-ed or based on exaggerated renditions of the events in efforts to quellJohnson's shop steward activities.spondent did not claim that the various disciplinary ac-tions could not be timed to afford Baird the opportunityto be present and represent Johnson. Baird testified with-out contradiction that she was, at least at times, affordedthe opportunity to be present and represent other em-ployees receiving discipline during nonwork hours. Thisdisregard of their contract in those instances Johnsonwas disciplinedis incontrast to its claims of rigid adher-ence to contractual and other policies as the basis for ter-minating Johnson. Such disparate reasoning and treat-ment is indicative of unlawful motive in terminations.Quality Inn Albany,283 1146 (1987).Contrary to DCS' argument, the Union never claimeditdeclined to commit itself to prosecute the grievanceswhen Johnson filed them; on the contrary, it argues itfully investigated them. Further in this instance, theUnion is not the final arbiter of the question and its ac-tions or inaction does not exculpate DCS.The Respondent Employer did adduce evidence thatsome employees were discharged for similar violations;however, I find that at least some of the asserted John-son violations were fabrications or the result of the dis-parate application of company rules or policies, such asthe medical certificate and drinking water incidents.I further find that Johnson did tell her supervisors inOctober that she would be out for 1 week due to illnessand that she was not required to call in daily to avoiddiscipline.That she called in on October 15 does notweaken this finding; considering her situation it would bereasonable for her to exercise caution and keep her su-pervisors informed. Also, assuming DCS did not fabri-cate or disparately apply its rules to Johnson, I haveconsidered the fact that there are some unexplained dis-parities in DCS's reasons for terminating Johnson. In as-sessingDCS's claim that Johnson would have been dis-charged absent her shop steward activities, I have con-sidered that Respondent did not discharge all employeesimmediately on their fourth violation of the absentee-ism/tardiness rules, and it failed to clearly and convinc-ingly distinguish Johnson's situation from those employ-ees that were retained after their fourth violation of thesame rules. Only DCS would have this information and,I assume, it would have been presented if it was exculpa-tory.Assuming DCS may have had valid grounds for termi-nating Johnson, such a finding is not dispositive that thetermination was lawfulNLRB v. Texas Independent OilCo., 232 F.2d 447, 450 (9th Cir. 1956). A respondent vio-lates the Act where it is established that, despite the ex-istence of a valid reason or reasons for discharge, theevidence shows that the employer has resorted to suchreason or reasons as the basis for building a case againstan employee, as here, due to their union activities.UnitedAircraft Corp. v.NLRB,440 F.2d 85, 92 (2d Cir. 1971);NLRB v. Lipman Bros., Inc.,355 F.2d 15, 21 (1st Cir.1966);Blue Bell, Inc.,238 NLRB 555 (1979).In addition to the lack of uniformity in the applicationof the progressive discipline system, I note that withinapproximately 1-1/2 months from Miller's September 23letters, Johnson received numerous disciplinary actions,includingfourassertedviolationsof the absentee- DIVERSIFIEDCONTRACTSERVICES629ism/tardiness rules Johnson s employment record priortoMiller s letter of September 23 was almost unblemished, with only one employee performance report issuedin early February for late checkout 45 From the inception of its case building, DCS threatened Johnson withdischarge, contrary to its demonstrated practice of progressive disciplineAfter fully considering all Respondent Company s explanations for its actions I conclude that its decision toterminate Johnson was not based on good faith assessments of her performance and attendance record but waspart of an orchestrated plan to rid the Company of ashop steward who tried to ensure adherence to the collective bargaining agreementRespondent has failed toconvincingly demonstrate the employee would havebeen discharged in any event because of unprotectedconductChampion Parts Rebuilders Inc v NLRB, 717F 2d 845, 849 fn 6 (3d Cir 1983) Accordingly, I findthat Respondent has not overcome the General Counsel sprima facie case, and I conclude the Johnson s dischargeviolated Section 8(a)(3) and (1) of the ActThe Board held inService Employees Local 579 (BeverlyManor),229 NLRB 692, 695 (1977)[s]o long as it exercises its discretion in good faithand with honesty of purpose, a collective bargaining representative is endowed with a wide range ofreasonableness in the performance of its duties forthe unit it representsMere negligence, poor judgment or ineptitude in grievance handling are insufficient to establish a breach of the duty of fair representationThe Board further explained inGlass Bottle BlowersLocal 106 (Owens Illinois Inc),240 NLRB 324 (1979)Where as here, a union undertakes to process agrievance but decides to abandon the grievanceshort of arbitration, the finding of a violation turnsnot on the merit of the grievance but rather onwhether the Union s disposition of the grievancewas perfunctory or motivated by ill will or otherinvidious considerationsB Alleged Breach of the Unions Duty of FairRepresentationTo determine if there has been a violation of Section8(b)(1)(A) of the Act it is helpful to understand the basisfor this duty The Board and the Courts have imposed anobligation on unions to fully and fairly represent thoseemployees for whom they are the exclusive representative as a concomitant to the exclusive representationrights given labor organizations in Section 9(a) of theAct InVaca v Sipes,386 U S 171, 177, 190 (1976), theUnited States Supreme Court heldIt is now well established that as the exclusivebargaining representative of the employeestheUnion [had] a statutory duty fairly to represent allof those employees[This duty] includes a statutory obligation to serve the interests of all members without hostility or discrimination toward any,and to avoid arbitrary conductA breach of the statutory duty of fair representationoccurs only when a union s conduct toward amember of the collective bargaining unit is arbitrary discriminatory or in bad faithThus represented employees are protected from arbitrary, irrelevant or invidious discrimination by their exclusive representative by virtue of this duty to fairly represent them This duty extends to the investigation andrepresentation of employees in the processing of grievances However, the Board and the Courts have affordedthe unions substantial latitude in their representationaldecisions45 It is not necessary to show illegal motivation behind each employeeperformance report or unsatisfactory performance letter where as hereIfind a pattern of disparate treatment and inconsistent application ofrules conjoined with patent animus toward Johnson s concerted protectedactivities as shop stewardElects Flex Co228 NLRB 847 (1977) enfd570 F 2d 1327 1334-1335 (7th Cir 1978) cert denied 439 U S 911(1979)The relative merits of a grievance may bear directly onthe arbitrariness of a union s failure to process it, butproof of actual merit is not essential to the establishmentof a breach of the union'sduty of fair representationGlass & PotteryWokers(Owens Corning Fiberglass) 282NLRB 1296 1300 (1987)In determining whether a union breached its duty offairrepresentation the applicable standard requires abroad inquiry including a finding that the union s conduct was arbitrary or based on irrelevant, invidious orunfair considerationA finding of negligence standingalone, does not constitute arbitrary conduct The GeneralCounsel must demonstrate more than mere negligenceto justify finding a violation of Section 8(b)(1)(A) of theActOfficeEmployees Local 2,268 NLRB 1353 (1984)affd sub nomEichelbergervNLRB,765 F 2d 851 (9thCir 1985)The General Counsel avers that the Union breachedits duty of fair representation in its handling of Johnson sharassment and discharge grievances She deems ineffective and unpersuasive the Union s defenses 46 The GeneralCounsel argues that the Respondent Union processed both of Johnson s grievances in a perfunctorymannerThe filing of the harassment charge does not abrogatethe Union's responsibility to investigate Johnson s grievance that she was being harassed The Union failed to investigate Johnson s complaints,even though George byMiller s September 23 letter was on notice the Companywas dissatisfied with Johnson s activities as a shop stewand and criticized her performance despite admittedly46 The specific defenses mentioned by the General Counsel are (1)Johnson did not file formal grievances on any of the allegations in thecomplaints other than her termination (2) Johnson s complaints regardingthe harassment in September and October were notclearlycovered bythe unfair labor practice [charge] filed by Curtis(3)Georgedid notthink the complaints of harassment were connected with Johnson s termsnation and (4) the Company s evidence against Johnson was more credible [than Johnson s evidence] 630DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhearing from De Filippo that she was considered a goodemployee.When Johnson claimed to the Union that thecriticism over the contract monitoring and surveillancereportswas unwarranted and extraordinary, the Unionpresented no evidence it sought to determine if the otheremployees mentioned in these reports were similarly indisciplined; or whether the Company had a practice atthat time of discipling employees because of adversecomments made in these reports.Johnson notified the Union of what she claimed wasthe discriminatory application of the doctor's certificaterequirement. Curtis commented that the Company washarassing Johnson and directed her to obtain employeestatements confirming her claim the requirement was dis-criminatorily applied. Johnson obtained these statementsand sent the originals to the Board with copies to theUnion. The Respondent Union's claim that it never re-ceived these copies is not believed based on my previouscredibility findings.However, even if the Union's claimhad merit, it failed to explain why it did not seek to seeand/or obtain copies of the originals held by the Board;the General Counsel argues these failures constitute com-pelling evidence of the perfunctory manner in which theUnion investigated Johnson's harassment grievance.George did not investigate the basis for Johnson's ter-mination as he claimed, and the General Counsel arguesthat he merely accepted the Company's position. For ex-ample, there was no claim by the Respondent Union thatGeorge raised Miller's October 30 letter at the December29 meeting, even though he knew that Johnson was notsuspended for 14 days but threatened with terminationfor any future violation of any company rule, a deviationfrom established company practice. George also failed tocontact and interview witnesses such as Baird. In fact, Inote, there was no indication that he talked to Curtisabout the grievance, even though it was Curtis who filedthe unfair labor practice charge asserting that the Com-pany was harassing shop stewards, including Johnson.The General Counsel argues that similar to his han-dling of theharassmentgrievance,George failed to in-vestigate the discharge grievance. He failed to meet withJohnson before the December 29 meeting, did not pre-pare by examining documents before the meeting, andfailed to raise Miller's letters of September 23 and Octo-ber 30 as indications of unlawful motive or at leastanimustoward Johnson because of her activities as shopsteward.The General Counsel also avers that even assumingthe Union informed Johnson of the December 29 meet-ing, it should not have proceeded with consideration ofher discharge grievance without her. The Union did notadvance any reason the grievance meeting could not berescheduled. Inasmuch as Johnson was one of theUnion's shop stewards, there was no reason it could nothave given her the benefit of the doubt when she failedto attend the meeting and at least asked for deferral ofconsideration of her grievance until she could attendrather than proceeding without even determining thereason for her absence.Thismanner of conducting hisduties, the General Counsel claims, "is potent evidenceof George's attitude toward Johnson."The Respondent Unionassertsitdid not breach itsduty of fair representation; the General Counsel failed toprove it acted in bad faith or in an arbitrary or discrimi-natorymanner.As noted above, the Union observed thatJohnson never filed a grievance regarding the September23 letter or that the matters raised in the letter playedany role in her discharge. Johnson as shop steward knewthat under the collective-bargaining agreement she wasrequired to submit all grievances in writing to theproject manager within 7 days of receipt of a reprimand.Her failure to file a grievance, the Union claims, left itwith, "no action the NMU could take on her behalf."47The Union denies advising Johnson to ignore the Millerletter because it was not a proper reprimand, and furtherargues that even if they gave such advice, it should beclassified as "mere negligence."Equally unconvincing is the Union's argument thatJohnson never filed a grievance about being required toobtain a doctor's certificate and her reduction in hours.The UnionclaimsGeneral Counsel's Exhibit 27 showsall the employees working the same shift as Johnson alsohad their hours reduced by one-half hour, but Johnsonwas offered the opportunity to bump into anothershift.48This exhibit is merely the Company's letter tothe Union informing it of the asserted reduction in hoursfor all employees on the shifts. It does not demonstratethat any other employee on the shift actually had his orher hours reduced nor does it demonstrate that Johnsoncould have worked more hours if she exercised herbumping rights.Regarding the discharge grievance, the Union initiallyargues, even assuming Johnson was given notice of themeeting, the Union is not required to have the grievantpresent; particularly here where it would be reasonableto have Johnson absent "[g]iven the hostility betweenMs. Johnson and members of management which Gener-alCounsel is asserting herein." The Union claims the dis-charge grievance was fully investigated and George de-termined it lacked merit. It comments that Johnson neveravailed herself of the opportunities afforded by DCS topresentexculpatorydocumentationregardingherclaimed car problems or otherwise convincingly refutedthe propriety of the various disciplines she received. TheUnion did not claim that it attempted to determine ifsuch exculpatory evidence existed or that Johnson hadan affirmative duty to avail herself of the appeal right of-fered by the Company prior to the Union instituting aninvestigation or incurring any other obligation to the unitmember.°' This argument is found to be without merit. It fails to addressCurtis' testimony that she told Johnson she would raise some of the inci-dents that resulted in disciplinewith the Companyand she had the estab-lished practice of handling similar complaints by other members with theCompany. This testimony clearly refutes the Union's claim that it coulddo nothing absent grievances, because it had the practice of handling in-formally at least employees' verbal grievances. The Company did notclaim it would not consider resolving these matters without a grievance.48 Johnson claimed she filed a grievance concerning the October 30letter but admitted not giving a copy to the project manager.Curtis andGeorge claimed they never saw this grievance. There is no indicationand it is not argued that the Union breached its duty of fair representa-tionwith regard to this grievance. DIVERSIFIEDCONTRACTSERVICESGeorge claimed he was told various stories' by Johnson, as she gave differing renditions to the Board for example her affidavit said her car broke down and whiletestifying she claimed her carblew up several daysbefore her discharge on December 16 and a friend shewas relying on to provide transportation was late Thisand other inconsistencies were unexplained and thus theUnion had good reasons to give credence to DCS s versions of their basis for Johnson s discharge I note thatmost of the asserted inconsistencies and inaccuraciesmentioned by the Union were not arguably cognizable toRespondent Union and, in particular George until theinstant hearingIn sum, the Respondent Union argues it sufficiently investigated Johnson s grievances and if it is found deficient such deficiency is onlymere negligenceIt asserts that all the Company was found to have done wasfollow the agreement by discharging an employee forfour clear violations of the valid absentee policyIfind,after examining all the surrounding circumstances, the Union engaged in a pattern of conduct demonstrative of perfunctory handling of Johnson s grievances warranting a finding of a failure in its duty of fairrepresentationJohnson complained to the Union about George andhis actions, or lack thereof The Union failed to present apersuasive reason the December 29 meeting was scheduled to include consideration to Johnson s dischargegrievancewithout prior investigation as to its meritsThe Company s position was not determined and discussedwith Johnson and Baird before the meetingThere is no evidence the Union knew which alleged ruleviolations the Company considered in its termination decisionThere is no claim Johnson pressed for expeditionIf the harassment grievance could be discussed on January 14 there was no reason advanced why the dischargegrievance could not have been discussed on the samedate I find simultaneous discussion of these two grievanceswas the most logical manner of handling giventheir patent interrelationship I do not credit George sdeclaration that he did not consider the grievances interrelated he had a lot of experience as a union representative and there is no basis on the record to find him asobtuse as he claimsGeorge admitted in his testimony about his December22 conversation with Johnson that he did not understandher version of the events leading to her discharge andalso admitted he recognized the need for further discussions and so informed her He failed to explain why hedid not meet this recognized need Regarding Johnson sharassment grievance as distinguished from the harassment charge there was no evidence presented thatGeorge investigated this matter in any manner This failure is unexplainedEven assuming that George feltunable to rely on Johnson s rendition of events he didnot detail why he did not ascertain a clear understandingof her position before reaching this decision Also unexplained is his failure to talk with Bairdwho as chiefshop steward,may have had information about themerits of these grievancesHaving committed itself to prosecuting a grievance aUnion is under a duty to present it most favorablyAaron631Kesner v NLRB532 F 2d 1169 (7th Cir 1976) affd subnomTeamsters Local 705 (Associated Transport),209NLRB 292 (1974) Miller could not even recall if Georgeraised the issue of Johnson s discharge grievance at anymeeting anditwould appear a favorable presentationwould provoke at leastsomememory of the event However, the lack of any investigation into the grievances Ifind precluded George from making any favorable presentation even if he was so disposedOther indicia of this failure was the lack of notice toJohnson and Baird that the discharge grievance was tobe considered on December 29 George admitted that hedid not notify Johnson that her harassment grievanceswere to be considered on any date This lack of notice, Ifind is a more accurate reflection of George s method ofhandlingJohnson s grievances and adds credence to herclaim that she was not informed of the December 29meeting Ialso note that I credited Johnson s testimonythat the Union repeatedly told her she was being harassed by the Company when informed by her of the various disciplines she received, yet when her grievanceswere filed they were not considered together and shewas not afforded the opportunity to give the Union information,much less participate in the grievance meetragsAnother consideration giving weight to Johnson s assertion that she did not know of the December 29 meeting isthatGeorge admittedly knew Johnson had transportation problems but never raised the issue of whethershe could get to Oakland for the meeting The Unionusually held grievancemeetingsatMAFB to permit thegrievant the fullest opportunity to participateMillermade no claim he was unable to come to MAFB for ameetingon Johnson s discharge grievanceThis course of actionis tellingfor the Union indicateditcredited her claim of harassment sufficiently to file anunfair labor practice charge Thus I conclude that theUnion s actions rise abovemere mismanagement merenegligenceor ineptitudeGeorge s contradictory and unconvincing testimony about his efforts to pursue Johnson s grievances at best, loudly bespeak a willful indifference I find that George gave the grievances perfunctory treatment for heheld animusagainst Johnson because she complained about him, including complaints tothe InternationalunionHowever, even absent suchanimus,the Union treated her grievances in a perfunctory manner thereby breaching its duty of fair representation in violation of Section 8(b)(1)(A) of the ActCONCLUSIONS OF LAW1RespondentDiversifiedContract Services IncSacramento, California, is anemployer engaged in cornmerce or in industry affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act2Respondent Industrial, Technical and ProfessionalEmployees DivisionNationalMaritime UnionAFL-CIO is a labor organization within the meaning of Section 2(5) of the Act3Respondent Diversified Contract Services has violated Section 8(a)(1) and (3) of the Act by engaging inthe conduct described in the above decision 632DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4Respondent Industrial,Technical and ProfessionalEmployees Division,NationalMaritimeUnionAFL-CIO hasviolated Section8(b)(1)(A) of the Act byfailingto fairly represent Maureen V Johnson in their handlingof her grievances5Theabove unfair labor practicesaffectcommercewithin the meaning of Section 2(6) and(7) of the ActTHE REMEDYHaving found that Respondent Employer engaged inunfair labor practices proscribed by Section 8(a)(3) and(1) and Respondent Union Section8(b)(1)(A) of the Act,I recommendthat theycease and desist and that theytake certain affirmative action designed to remedy theunfair labor practices and to effectuate the policies of theActHaving found that Respondent Company discriminatorilydischargedMaureen V Johnson I recommendthat it offer her immediate and full reinstatement to herformer or substantially equivalent positionwithout preyudice to seniority or other rights and priveleges Furtherhaving found Respondent Company violated Section8(a)(1) and (3) and Respondent Union Section 8(b)(1)(A)of the Act I recommend that they be ordered to jointlyand severally make Maureen V Johnson whole for anyloss of earnings she may have suffered by reason of theirdiscrimination and lack of fair representationAll backpay provided herein shall be computed with interest inthemanner provided inNew Horizons for the Retarded283 NLRB 1173 (1987) 49[Recommended Order omitted from publication ]49 In accordance with our decision inNew Horizonsfor theRetarded283 NLRB 1173 (1987)interest on and after January 1 1987 shall becomputed at the short term Federal rate for the underpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621Interest onamounts accruedprior toJanuary 1 1987(the effective date of the 1986amendmentto 26 U S C § 6621)shall be computed in accordance withFlorida Steel Corp231NLRB 651 (1977) See generallyIsisPlumbingCo 138NLRB716 (1962)